


 

CREDIT AGREEMENT

Dated as of September 1, 2017

by and among

AMERCO
as the Borrower,

BANK OF AMERICA, N.A.,
as Agent for all Lenders,

and

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

****************************************

 

 

 

 








 


 

TABLE OF CONTENTS

Page

ARTICLE I
THE CREDITS

Section 1.1Amounts and Terms of Commitments

Section 1.2Notes

Section 1.3Interest

Section 1.4Loan Accounts

Section 1.5Procedure for Borrowing; Conversions, Continuations

Section 1.6[Reserved]

Section 1.7Optional Prepayments and Reduction of Commitments

Section 1.8Mandatory Prepayments of Loans and Commitment Reductions

Section 1.9Fees

Section 1.10Payments by the Borrower

Section 1.11Payments by the Lenders to Agent; Settlement

Section 1.12Increase in Aggregate Commitment

Section 1.13Defaulting Lenders

ARTICLE II
CONDITIONS PRECEDENT

Section 2.1Conditions of Initial Loans

Section 2.2Conditions to All Borrowings

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1Financial Condition

Section 3.2Corporate Existence and Power

Section 3.3Power; Corporate Authorization; No Contravention

Section 3.4Governmental Authorization

Section 3.5Binding Effect

Section 3.6Litigation

Section 3.7No Default

Section 3.8Use of Proceeds; Margin Regulations

Section 3.9Title to Property

Section 3.10Taxes

Section 3.11No Material Adverse Effect

Section 3.12Environmental Matters

Section 3.13Regulated Entities

Section 3.14Solvency

Section 3.15ERISA

Section 3.16Brokers’ Fees; Transaction Fees

Section 3.17Insurance

 


Section 3.18Accuracy and Completeness of Information

Section 3.19Jurisdiction of Organization; Chief Executive Office

Section 3.20Full Disclosure

Section 3.21OFAC

Section 3.22Patriot Act

Section 3.23Labor Relations

ARTICLE IV
AFFIRMATIVE COVENANTS

Section 4.1Financial Statements

Section 4.2Certificates; Other Information

Section 4.3Notices

Section 4.4Preservation of Corporate Existence, Etc

Section 4.5Maintenance of Property

Section 4.6Insurance

Section 4.7Payment of Obligations

Section 4.8Environmental Laws

Section 4.9Compliance with Laws

Section 4.10Inspection of Property and Books and Records

Section 4.11Use of Proceeds

Section 4.12[Reserved]

Section 4.13[Reserved]

Section 4.14Further Assurances

ARTICLE V
NEGATIVE COVENANTS

Section 5.1Consolidations and Mergers

Section 5.2Limitation on Indebtedness and Contingent Obligations

Section 5.3Margin Stock; Use of Proceeds

Section 5.4Changes in Accounting, Name or Jurisdiction of Organization

Section 5.5OFAC; Patriot Act

Section 5.6Sanctions

Section 5.7Governing Documents

ARTICLE VI
FINANCIAL COVENANTS

Section 6.1Fixed Charge Coverage Ratio

ARTICLE VII
EVENTS OF DEFAULT

Section 7.1Events of Default

Section 7.2Remedies

Section 7.3Rights Not Exclusive





 


ARTICLE VIII
THE AGENT

Section 8.1Appointment and Duties

Section 8.2Binding Effect

Section 8.3Use of Discretion

Section 8.4Delegation of Rights and Duties

Section 8.5Reliance and Liability

Section 8.6Agent Individually

Section 8.7Lender Credit Decision

Section 8.8Expenses; Indemnities; Withholding

Section 8.9Resignation of Agent

ARTICLE IX
MISCELLANEOUS

Section 9.1Amendments and Waivers

Section 9.2Notices; Effectiveness; Electronic Communications

Section 9.3Electronic Execution

Section 9.4No Waiver; Cumulative Remedies

Section 9.5Costs and Expenses

Section 9.6Indemnity

Section 9.7[Reserved]

Section 9.8Successors and Assigns

Section 9.9Non‑Public Information; Confidentiality

Section 9.10Set‑off; Sharing of Payments

Section 9.11Counterparts; Facsimile Signature

Section 9.12Severability

Section 9.13Captions

Section 9.14Independence of Provisions

Section 9.15Interpretation

Section 9.16No Third Parties Benefited

Section 9.17Governing Law and Jurisdiction

Section 9.18Waiver of Jury Trial

Section 9.19Entire Agreement; Release; Survival

Section 9.20Patriot Act

Section 9.21Replacement of Lender

Section 9.22[Reserved]

Section 9.23Creditor‑Debtor Relationship

Section 9.24Actions in Concert

Section 9.25[Reserved]

Section 9.26Acknowledgement and Consent to Bail-In of EEA Financial Institutions

ARTICLE X
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 10.1Taxes

Section 10.2Illegality

Section 10.3Increased Costs and Reduction of Return

Section 10.4Funding Losses





 


Section 10.5Inability to Determine Rates

Section 10.6Certificates of Lenders

ARTICLE XI
DEFINITIONS

Section 11.1Defined Terms

Section 11.2Other Interpretive Provisions

Section 11.3Accounting Terms and Principles

Section 11.4Payments






 


SCHEDULES

Schedule 1.1Commitments
Schedule 3.19Jurisdiction of Organization; Chief Executive Office
 

EXHIBITS

Exhibit 4.2(b)Form of Compliance Certificate
Exhibit 11.1(a)Form of Assignment
Exhibit 11.1(b)Form of Loan Notice
Exhibit 11.1(c)Form of Note
Exhibit 11.1(d)Form of Notice of Loan Prepayment
 








 


CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of September 1, 2017, by and among AMERCO, a Nevada corporation
(the “Borrower”), BANK OF AMERICA, N.A., a national banking association (“Bank
of America”), as the administrative agent (the “Agent”) for the several
financial institutions from time to time party to this Agreement as lenders
(collectively, the “Lenders” and individually each a “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility upon and subject to the
terms and conditions set forth in this Agreement to be used by the Borrower and
its Subsidiaries for general corporate purposes, including the financing of the
purchase of new Real Estate, the refinancing of existing Unencumbered Property
and the financing of improvements on existing and future Unencumbered Property;

WHEREAS,  the revolving loan credit facility set forth in this Agreement will be
unsecured, but entitled to the agreements and covenants set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:


ARTICLE I
THE CREDITS


SECTION 1.1               AMOUNTS AND TERMS OF COMMITMENTS.


(A)                SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, AND IN
RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED
HEREIN, EACH LENDER WITH A COMMITMENT SEVERALLY AND NOT JOINTLY AGREES TO MAKE
LOANS (EACH SUCH LOAN, A “LOAN” AND, COLLECTIVELY, THE “LOANS”) TO THE BORROWER
FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, FOLLOWING
PROPER DELIVERY OF A LOAN NOTICE PURSUANT TO SECTION 1.5 HEREOF, IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S
COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY BORROWING, (I)
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF LOANS OF ALL LENDERS SHALL NOT
EXCEED THE AGGREGATE COMMITMENT AT SUCH TIME AND (II) THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF LOANS OF ANY LENDER SHALL NOT EXCEED SUCH LENDER’S
COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S COMMITMENT, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION
1.1(A), PREPAY UNDER SECTIONS 1.7 OR 1.8, AND REBORROW UNDER THIS SECTION
1.1(A).  THE LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER
PROVIDED HEREIN.


(B)                EACH LENDER’S COMMITMENT SHALL TERMINATE IMMEDIATELY AND
WITHOUT FURTHER ACTION ON THE MATURITY DATE.  DURING THE PERIOD FROM THE CLOSING
DATE TO BUT EXCLUDING THE MATURITY DATE, THE BORROWER MAY USE THE COMMITMENTS BY
BORROWING THE LOANS, PREPAYING THE LOANS IN WHOLE OR IN PART, AND REBORROWING
THE LOANS. 


SECTION 1.2               NOTES.  THE LOANS MADE BY EACH LENDER SHALL BE
EVIDENCED BY THIS AGREEMENT AND, IF REQUESTED BY SUCH LENDER, A NOTE PAYABLE TO
SUCH LENDER.


SECTION 1.3               INTEREST.

>




 


(a)                Subject to subsections 1.3(c) and 1.3(d), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin. Each determination of an interest rate by Agent shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  All
computations of fees and interest payable under this Agreement for  Base Rate
Loan shall be  made on the basis of a year of 365/366 days.  All other
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360‑day year and actual days elapsed.  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof. 


(B)                INTEREST ON EACH LOAN SHALL BE PAID IN ARREARS ON EACH
INTEREST PAYMENT DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE OF ANY PAYMENT
OR PREPAYMENT OF LOANS IN FULL.


(C)                AT THE ELECTION OF AGENT OR THE REQUIRED LENDERS WHILE ANY
EVENT OF DEFAULT EXISTS (OR AUTOMATICALLY WHILE ANY EVENT OF DEFAULT UNDER
SUBSECTION 7.1(A), 7.1(F) OR 7.1(G) EXISTS), THE BORROWER SHALL PAY INTEREST
(AFTER AS WELL AS BEFORE ENTRY OF JUDGMENT THEREON TO THE EXTENT PERMITTED BY
LAW) ON THE LOANS UNDER THE LOAN DOCUMENTS FROM AND AFTER THE DATE OF OCCURRENCE
OF SUCH EVENT OF DEFAULT, AT A RATE PER ANNUM WHICH IS DETERMINED BY ADDING TWO
PERCENT (2.0%) PER ANNUM TO THE APPLICABLE MARGIN THEN IN EFFECT FOR SUCH LOANS
(PLUS THE EURODOLLAR RATE OR BASE RATE, AS THE CASE MAY BE).  ALL SUCH INTEREST
SHALL BE PAYABLE ON DEMAND OF AGENT OR THE REQUIRED LENDERS. 


(D)                ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE SUBJECT TO THE LIMITATION THAT
PAYMENTS OF INTEREST SHALL NOT BE REQUIRED, FOR ANY PERIOD FOR WHICH INTEREST IS
COMPUTED HEREUNDER, TO THE EXTENT (BUT ONLY TO THE EXTENT) THAT CONTRACTING FOR
OR RECEIVING SUCH PAYMENT BY THE RESPECTIVE LENDER WOULD BE CONTRARY TO THE
PROVISIONS OF ANY LAW APPLICABLE TO SUCH LENDER LIMITING THE HIGHEST RATE OF
INTEREST WHICH MAY BE LAWFULLY CONTRACTED FOR, CHARGED OR RECEIVED BY SUCH
LENDER, AND IN SUCH EVENT THE BORROWER SHALL PAY SUCH LENDER INTEREST AT THE
HIGHEST RATE PERMITTED BY APPLICABLE LAW (“MAXIMUM LAWFUL RATE”); PROVIDED,
HOWEVER, THAT IF AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER
IS LESS THAN THE MAXIMUM LAWFUL RATE, THE BORROWER SHALL CONTINUE TO PAY
INTEREST HEREUNDER AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL
INTEREST RECEIVED BY AGENT, ON BEHALF OF LENDERS, IS EQUAL TO THE TOTAL INTEREST
THAT WOULD HAVE BEEN RECEIVED HAD THE INTEREST PAYABLE HEREUNDER BEEN (BUT FOR
THE OPERATION OF THIS PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE CLOSING
DATE AS OTHERWISE PROVIDED IN THIS AGREEMENT.


SECTION 1.4               LOAN ACCOUNTS.


(A)                THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED BY ONE OR
MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE AGENT IN THE
ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR RECORDS MAINTAINED BY THE AGENT
AND EACH LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE
LOANS MADE BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS
THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY
AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND
RECORDS OF THE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE AGENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH
LENDER (THROUGH THE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN
ADDITION TO SUCH



‑2‑


 


accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.


SECTION 1.5               PROCEDURE FOR BORROWING; CONVERSIONS, CONTINUATIONS.


(A)                EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE
BORROWER’S IRREVOCABLE NOTICE TO THE AGENT, WHICH MAY BE GIVEN BY: (A) TELEPHONE
OR (B) A LOAN NOTICE; PROVIDED THAT ANY TELEPHONIC NOTICE MUST BE CONFIRMED
IMMEDIATELY BY DELIVERY TO THE AGENT OF A LOAN NOTICE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE AGENT NOT LATER THAN 12:00 NOON CENTRAL TIME (I) THREE BUSINESS
DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF EURODOLLAR RATE
LOANS TO BASE RATE LOANS, AND (II) ON THE REQUESTED DATE OF ANY BORROWING OF
BASE RATE LOANS.  EACH LOAN NOTICE GIVEN PURSUANT TO THIS SECTION 1.5 MUST BE
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF AT LEAST $5,000,000.  EACH BORROWING OF OR
CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF AT LEAST
$1,000,000.  EACH LOAN NOTICE AND EACH TELEPHONIC NOTICE SHALL SPECIFY (I)
WHETHER THE BORROWER IS REQUESTING A BORROWING, A CONVERSION OF LOANS FROM ONE
TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE
REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE
(WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS TO BE
BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR TO
WHICH EXISTING LOANS ARE TO BE CONVERTED AND (V) IF APPLICABLE, THE DURATION OF
THE INTEREST PERIOD WITH RESPECT THERETO.  IF THE BORROWER FAILS TO SPECIFY A
TYPE OF LOAN IN A LOAN NOTICE OR IF THE BORROWER FAILS TO GIVE A TIMELY NOTICE
REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE
AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE
RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN
EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWER
REQUESTS A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS
IN ANY SUCH LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)                FOLLOWING RECEIPT OF A LOAN NOTICE, THE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE REQUESTED
BORROWING, CONVERSION OR CONTINUATION, AND IF NO TIMELY NOTICE OF A CONVERSION
OR CONTINUATION IS PROVIDED BY THE BORROWER, THE AGENT SHALL NOTIFY EACH LENDER
OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN
SECTION 1.5(A).  IN THE CASE OF A REQUESTED BORROWING, SUBJECT TO THE TERMS OF
SECTION 1.1 AND SECTION 2.2 HEREOF, EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO
ITS APPLICABLE PERCENTAGE OF THE REQUESTED LOAN AVAILABLE TO THE AGENT IN
IMMEDIATELY AVAILABLE FUNDS AT THE AGENT’S OFFICE NOT LATER THAN 12:00 NOON
CENTRAL TIME ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN NOTICE.


(C)                EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN
MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR
SUCH EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS AND THE REQUIRED LENDERS MAY DEMAND THAT ANY OR
ALL OF THE OUTSTANDING EURODOLLAR RATE LOANS BE CONVERTED IMMEDIATELY TO BASE
RATE LOANS.


(D)                THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS
OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR RATE LOANS
UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE LOANS ARE
OUTSTANDING, THE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE
IN THE AGENT’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING
THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)               



‑3‑


 


After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than six (6) Interest Periods in effect.


(F)                 UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN
SECTION 2.2 (AND, IF SUCH BORROWING IS THE INITIAL BORROWING, SECTION 2.1), THE
PROCEEDS OF EACH REQUESTED BORROWING WILL BE MADE AVAILABLE TO THE BORROWER BY
AGENT BY WIRE TRANSFER OF SUCH AMOUNT TO A DEPOSIT ACCOUNT OF THE BORROWER
SPECIFIED BY THE BORROWER.


(G)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
ANY LENDER MAY EXCHANGE, CONTINUE OR ROLLOVER ALL OR THE PORTION OF ITS LOANS IN
CONNECTION WITH ANY REFINANCING, EXTENSION, LOAN MODIFICATION OR SIMILAR
TRANSACTION PERMITTED BY THE TERMS OF THIS AGREEMENT, PURSUANT TO A CASHLESS
SETTLEMENT MECHANISM APPROVED BY THE BORROWER, THE AGENT AND SUCH LENDER.


SECTION 1.6               [RESERVED]


SECTION 1.7               OPTIONAL PREPAYMENTS AND REDUCTION OF COMMITMENTS.


(A)                THE BORROWER MAY, UPON NOTICE TO THE AGENT PURSUANT TO
DELIVERY TO THE AGENT OF A NOTICE OF LOAN PREPAYMENT, AT ANY TIME OR FROM TIME
TO TIME VOLUNTARILY PREPAY THE LOAN(S) IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY SUBJECT TO SECTION 10.4; PROVIDED THAT, UNLESS OTHERWISE AGREED BY THE
AGENT, (I) SUCH NOTICE MUST BE RECEIVED BY THE AGENT NOT LATER THAN 11:00 A.M.
(A) THREE (3) BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE
LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS AND (II) OPTIONAL
PARTIAL PREPAYMENTS OF THE LOANS SHALL BE IN AMOUNTS NOT LESS THAN $1,000,000
AND SHALL BE APPLIED IN THE MANNER SET FORTH IN SECTION 1.8(D).  EACH SUCH
NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF
LOANS TO BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE
INTEREST PERIOD(S) OF SUCH LOANS.  THE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF
ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S RATABLE
PORTION OF SUCH PREPAYMENT (BASED ON SUCH LENDER’S  APPLICABLE PERCENTAGE).  ANY
NOTICE OF LOAN PREPAYMENT SHALL NOT BE REVOCABLE ONCE GIVEN AND THE BORROWER
SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF PRINCIPAL
SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER
WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 10.4.  SUBJECT TO
SECTION 1.13, SUCH PREPAYMENTS SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE APPLICABLE PERCENTAGES.


(B)                THE BORROWER MAY, UPON NOTICE TO THE AGENT, PRIOR TO THE
MATURITY DATE, TERMINATE THE COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY
REDUCE THE COMMITMENTS; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY
THE AGENT NOT LATER THAN 12:00 NOON CENTRAL TIME FIVE BUSINESS DAYS PRIOR TO THE
DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF AND (III) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF,
AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF LOANS WOULD EXCEED THE AGGREGATE
COMMITMENTS.


SECTION 1.8               MANDATORY PREPAYMENTS OF LOANS AND COMMITMENT
REDUCTIONS.


(A)PAYMENT ON MATURITY DATE.

  The Borrower shall pay to the Agent, for the account of the Lenders, the
principal amount of all of the Loans on the Maturity Date in an amount equal to
the aggregate principal amount of all Loans outstanding on such date, together
with all accrued and unpaid interest thereon and all other amounts payable
hereunder.




‑4‑


 



(B)LOANS IN EXCESS OF AGGREGATE COMMITMENTS.


  IF, AT ANY TIME, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS SHALL
EXCEED THE AGGREGATE COMMITMENTS, THEN THE BORROWER SHALL PREPAY THE LOANS IN AN
AMOUNT SUCH THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS NO
LONGER EXCEEDS OF THE AGGREGATE COMMITMENTS.


(C)APPLICATION OF PREPAYMENTS.


  SUBJECT TO SUBSECTION 1.10(C), ANY PREPAYMENTS OF THE LOANS PURSUANT TO
SECTION 1.7 SHALL BE APPLIED  FIRST TO ANY BASE RATE LOANS THEN OUTSTANDING AND
THEN TO OUTSTANDING EURODOLLAR RATE LOANS WITH THE SHORTEST INTEREST PERIODS
REMAINING.  TOGETHER WITH EACH PREPAYMENT UNDER THIS SECTION 1.8, THE BORROWER
SHALL PAY ANY AMOUNTS REQUIRED PURSUANT TO SECTION 10.4.


(D)NO IMPLIED CONSENT.


  PROVISIONS CONTAINED IN THIS SECTION 1.8 FOR THE APPLICATION OF PROCEEDS OF
CERTAIN TRANSACTIONS SHALL NOT BE DEEMED TO CONSTITUTE CONSENT OF THE LENDERS TO
TRANSACTIONS THAT ARE NOT OTHERWISE PERMITTED BY THE TERMS HEREOF OR THE OTHER
LOAN DOCUMENTS.


SECTION 1.9               FEES.


(A)          FEES.  THE BORROWER SHALL PAY TO AGENT, FOR AGENT’S OWN ACCOUNT,
FEES IN THE AMOUNTS AND AT THE TIMES SET FORTH IN A LETTER AGREEMENT BETWEEN THE
BORROWER AND AGENT DATED OF EVEN DATE HEREWITH (AS AMENDED FROM TIME TO TIME,
THE “FEE LETTER”). 


(B)          UNUSED COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, AN UNUSED
COMMITMENT FEE AT A RATE PER ANNUM EQUAL TO 0.30% TIMES THE ACTUAL DAILY AMOUNT
BY WHICH THE AGGREGATE COMMITMENT EXCEEDS THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE II IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
MATURITY DATE.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS.


SECTION 1.10            PAYMENTS BY THE BORROWER.


(A)                ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE
BORROWER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS REQUIRED
HEREUNDER SHALL BE MADE WITHOUT SET OFF, RECOUPMENT, COUNTERCLAIM OR DEDUCTION
OF ANY KIND, SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BE MADE TO
AGENT (FOR THE RATABLE ACCOUNT OF THE PERSONS ENTITLED THERETO) AT THE ADDRESS
FOR PAYMENT SPECIFIED IN THE SIGNATURE PAGE HEREOF IN RELATION TO AGENT (OR SUCH
OTHER ADDRESS AS AGENT MAY FROM TIME TO TIME SPECIFY IN ACCORDANCE WITH SECTION
9.2), INCLUDING PAYMENTS UTILIZING THE ACH SYSTEM, AND SHALL BE MADE IN DOLLARS
AND BY WIRE TRANSFER OR ACH TRANSFER IN IMMEDIATELY AVAILABLE FUNDS (WHICH SHALL
BE THE EXCLUSIVE MEANS OF PAYMENT HEREUNDER), NO LATER THAN 12:00 NOON CENTRAL
TIME ON THE DATE DUE.  THE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH
PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING
OFFICE.  ANY PAYMENT WHICH IS RECEIVED BY AGENT LATER THAN 12:00 NOON CENTRAL
TIME MAY IN AGENT’S DISCRETION BE DEEMED TO HAVE BEEN RECEIVED ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL
CONTINUE TO ACCRUE.  THE BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO DIRECT
THE APPLICATION DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OF ANY AND ALL
PAYMENTS IN RESPECT OF ANY OBLIGATION.


(B)                SUBJECT TO THE PROVISIONS SET FORTH IN THE DEFINITION OF
“INTEREST PERIOD” HEREIN, IF ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON
A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE.




‑5‑


 



(C)                DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AGENT MAY, AND
SHALL UPON THE DIRECTION OF REQUIRED LENDERS, APPLY ANY AND ALL PAYMENTS
RECEIVED BY AGENT IN RESPECT OF ANY OBLIGATION IN ACCORDANCE WITH CLAUSES FIRST
THROUGH SIXTH BELOW.  NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, ALL
AMOUNTS COLLECTED OR RECEIVED BY AGENT AFTER ANY OR ALL OF THE OBLIGATIONS HAVE
BEEN ACCELERATED (SO LONG AS SUCH ACCELERATION HAS NOT BEEN RESCINDED), SHALL BE
APPLIED AS FOLLOWS:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Borrower under the Loan Documents; 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and Lenders;

fourth, to payment of principal of the Obligations

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.


SECTION 1.11            PAYMENTS BY THE LENDERS TO AGENT; SETTLEMENT.


 

(I)                (I)  FUNDING BY LENDERS; PRESUMPTION BY AGENT.  UNLESS THE
AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY
BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE OF ANY BORROWING OF BASE
RATE LOANS, PRIOR TO 12:00 NOON CENTRAL TIME ON THE DATE OF SUCH BORROWING) THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH AMOUNT AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 1.5(B) AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWER SEVERALLY AGREE TO PAY TO THE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE AGENT, AT (A) IN THE CASE
OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN
THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE INTEREST RATE APPLICABLE
TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER SHALL PAY SUCH INTEREST TO
THE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE AGENT SHALL PROMPTLY REMIT
TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH
PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE AGENT,
THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH
BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM
THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE AGENT.




‑6‑


 


(II)                PAYMENTS BY BORROWER; PRESUMPTIONS BY AGENT.  UNLESS THE
AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE TIME AT WHICH
ANY PAYMENT IS DUE TO THE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT
THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT THE BORROWER
HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT,
IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS
SEVERALLY AGREES TO REPAY TO THE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (a) shall be conclusive, absent manifest error.


(B)                FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED
IN THE FOREGOING PROVISIONS OF THIS ARTICLE I, AND SUCH FUNDS ARE NOT MADE
AVAILABLE TO THE BORROWER BY THE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE
LOAN SET FORTH IN ARTICLE II ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE
TERMS HEREOF, THE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(C)                OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE
LENDERS HEREUNDER TO MAKE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 8.8 ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, OR TO MAKE
ANY PAYMENT UNDER SECTION 8.8  ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
LOANS, OR TO MAKE ITS PAYMENT UNDER SECTION 8.8.


(D)                FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE
ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR
TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


(E)                INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED, SUBJECT TO
SECTION 1.10(C), (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


(F)                 PROCEDURES.  AGENT IS HEREBY AUTHORIZED BY THE BORROWER AND
EACH OTHER LENDER TO ESTABLISH PROCEDURES (AND TO AMEND SUCH PROCEDURES FROM
TIME TO TIME) TO FACILITATE ADMINISTRATION AND SERVICING OF THE LOANS AND OTHER
MATTERS INCIDENTAL THERETO.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
AGENT IS HEREBY AUTHORIZED TO ESTABLISH PROCEDURES TO MAKE AVAILABLE OR DELIVER,
OR TO ACCEPT, NOTICES, DOCUMENTS AND SIMILAR ITEMS ON, BY POSTING TO OR
SUBMITTING AND/OR COMPLETION ON, THE PLATFORM.


SECTION 1.12            INCREASE IN AGGREGATE COMMITMENT.


(A)REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT,
UPON NOTICE TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE BORROWER
MAY REQUEST AN INCREASE IN THE AGGREGATE COMMITMENT UP TO A MAXIMUM AGGREGATE
COMMITMENT OF $300,000,000; PROVIDED THAT ANY




‑7‑


 


such request for an increase shall be in a minimum amount of $25,000,000, unless
otherwise agreed by the Agent.  At the time of sending such notice, the Borrower
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).


(B)LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE AGENT WITHIN SUCH
TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS COMMITMENT AND, IF SO,
WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN ITS APPLICABLE
PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH
TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT. 


(C)NOTIFICATION BY AGENT; ADDITIONAL LENDERS.  THE AGENT SHALL NOTIFY THE
BORROWER AND EACH LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO
THE APPROVAL OF THE AGENT, THE BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT AND ITS COUNSEL.


(D)EFFECTIVE DATE AND ALLOCATIONS.  IF THE AGGREGATE COMMITMENT IS INCREASED IN
ACCORDANCE WITH THIS SECTION, THE AGENT AND THE BORROWER SHALL DETERMINE THE
EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH
INCREASE.  THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.


(E)CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT TO SUCH
INCREASE, THE BORROWER SHALL DELIVER TO THE AGENT A CERTIFICATE OF THE BORROWER
DATED AS OF THE INCREASE EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH LENDER)
SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER (I) CERTIFYING AND ATTACHING
RESOLUTIONS ADOPTED BY THE BORROWER APPROVING OR CONSENTING TO SUCH INCREASE,
AND (II) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A)
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III HEREOF AND THE OTHER
LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER
DATE AND (B) NO DEFAULT OR EVENT OF DEFAULT EXISTS. 


(F)REALLOCATION.  WITH RESPECT TO ANY INCREASE OF THE AGGREGATE COMMITMENT, EACH
EXISTING LENDER SHALL BE DEEMED TO HAVE SOLD TO EACH NEW LENDER, AND EACH NEW
LENDER SHALL BE DEEMED TO HAVE PURCHASED FROM EACH EXISTING LENDER, A PORTION OF
SUCH EXISTING LENDER’S LOANS THEN OUTSTANDING SUCH THAT, AFTER GIVING EFFECT TO
ANY SUCH INCREASE IN THE AGGREGATE COMMITMENT, EACH EXISTING LENDER AND EACH NEW
LENDER SHALL OWN ITS APPLICABLE PERCENTAGE OF THE LOANS THEN OUTSTANDING.


(G)CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY PROVISIONS IN
SECTION 9.10 OR 9.1 TO THE CONTRARY.


SECTION 1.13            DEFAULTING LENDERS.


(A)                ADJUSTMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN,
UNTIL SUCH TIME AS THAT LENDER IS NO LONGER A DEFAULTING LENDER, TO THE EXTENT
PERMITTED BY APPLICABLE LAW:

(I)                WAIVERS AND AMENDMENTS.  SUCH DEFAULTING LENDER’S RIGHT TO
APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS
AGREEMENT SHALL BE RESTRICTED AS SET FORTH IN THE DEFINITION OF “REQUIRED
LENDERS” AND SECTION 9.1.




‑8‑


 


(II)                DEFAULTING LENDER WATERFALL.  ANY PAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS RECEIVED BY THE AGENT FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER (WHETHER VOLUNTARY OR MANDATORY, AT MATURITY, PURSUANT TO
ARTICLE VII OR OTHERWISE) OR RECEIVED BY THE AGENT FROM A DEFAULTING LENDER
PURSUANT TO SECTION 9.10 SHALL BE APPLIED AT SUCH TIME OR TIMES AS MAY BE
DETERMINED BY THE AGENT AS FOLLOWS: FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING
BY SUCH DEFAULTING LENDER TO THE AGENT HEREUNDER; SECOND, AS THE BORROWER MAY
REQUEST (SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS), TO THE FUNDING OF
ANY LOAN IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS FAILED TO FUND ITS
PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE AGENT;
THIRD, IF SO DETERMINED BY THE AGENT AND THE BORROWER, TO BE HELD IN A DEPOSIT
ACCOUNT AND RELEASED PRO RATA IN ORDER TO SATISFY SUCH DEFAULTING LENDER’S
POTENTIAL FUTURE FUNDING OBLIGATIONS WITH RESPECT TO LOANS UNDER THIS AGREEMENT;
FOURTH, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE LENDERS AS A RESULT OF ANY
JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER AGAINST
SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT; FIFTH, SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT EXISTS, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE BORROWER AS A RESULT
OF ANY JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY THE BORROWER
AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF
ITS OBLIGATIONS UNDER THIS AGREEMENT; AND SIXTH, TO SUCH DEFAULTING LENDER OR AS
OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT IF (X)
SUCH PAYMENT IS A PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS IN RESPECT OF
WHICH SUCH DEFAULTING LENDER HAS NOT FULLY FUNDED ITS APPROPRIATE SHARE, AND (Y)
SUCH LOANS WERE MADE AT A TIME WHEN THE CONDITIONS SET FORTH IN SECTION 2.2 WERE
SATISFIED OR WAIVED, SUCH PAYMENT SHALL BE APPLIED SOLELY TO PAY THE LOANS OF
ALL NON-DEFAULTING LENDERS ON A PRO RATA BASIS PRIOR TO BEING APPLIED TO THE
PAYMENT OF ANY LOANS OF SUCH DEFAULTING LENDER UNTIL SUCH TIME AS ALL LOANS ARE
HELD BY THE LENDERS PRO RATA IN ACCORDANCE WITH THE COMMITMENTS HEREUNDER.  ANY
PAYMENTS, PREPAYMENTS OR OTHER AMOUNTS PAID OR PAYABLE TO A DEFAULTING LENDER
THAT ARE APPLIED (OR HELD) TO PAY AMOUNTS OWED BY A DEFAULTING LENDER SHALL BE
DEEMED PAID TO AND REDIRECTED BY SUCH DEFAULTING LENDER, AND EACH LENDER
IRREVOCABLY CONSENTS HERETO.

(III)                CERTAIN FEES.  NO DEFAULTING LENDER SHALL BE ENTITLED TO
RECEIVE ANY FEE PAYABLE UNDER SECTION 1.9(B) FOR ANY PERIOD DURING WHICH THAT
LENDER IS A DEFAULTING LENDER (AND THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY
SUCH FEE THAT OTHERWISE WOULD HAVE BEEN REQUIRED TO HAVE BEEN PAID TO THAT
DEFAULTING LENDER).


(B)                DEFAULTING LENDER CURE.  IF THE BORROWER AND THE AGENT AGREE
IN WRITING THAT A LENDER IS NO LONGER A DEFAULTING LENDER, THE AGENT WILL SO
NOTIFY THE PARTIES HERETO, WHEREUPON AS OF THE EFFECTIVE DATE SPECIFIED IN SUCH
NOTICE AND SUBJECT TO ANY CONDITIONS SET FORTH THEREIN, THAT LENDER WILL, TO THE
EXTENT APPLICABLE, PURCHASE AT PAR THAT PORTION OF OUTSTANDING LOANS OF THE
OTHER LENDERS OR TAKE SUCH OTHER ACTIONS AS THE AGENT MAY DETERMINE TO BE
NECESSARY TO CAUSE THE LOANS TO BE HELD ON A PRO RATA BASIS BY THE LENDERS IN
ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES, WHEREUPON SUCH LENDER WILL CEASE
TO BE A DEFAULTING LENDER; PROVIDED THAT NO ADJUSTMENTS WILL BE MADE
RETROACTIVELY WITH RESPECT TO FEES ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF
THE BORROWER WHILE THAT LENDER WAS A DEFAULTING LENDER; AND PROVIDED, FURTHER,
THAT EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO
CHANGE HEREUNDER FROM DEFAULTING LENDER TO LENDER WILL CONSTITUTE A WAIVER OR
RELEASE OF ANY CLAIM OF ANY PARTY HEREUNDER ARISING FROM THAT LENDER’S HAVING
BEEN A DEFAULTING LENDER.


ARTICLE II
CONDITIONS PRECEDENT


SECTION 2.1 CONDITIONS OF INITIAL LOANS.  THE OBLIGATION OF EACH LENDER TO MAKE
ITS INITIAL LOANS HEREUNDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:




‑9‑


 



(A)                LOAN DOCUMENTS.  AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
FUNDING OF THE INITIAL LOANS HEREUNDER, EACH OF THE FOLLOWING, EACH OF WHICH
SHALL BE PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF BORROWER, AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND EACH LENDER:

(I)                THIS AGREEMENT;

(II)                THE  NOTE; AND

(III)                THE FEE LETTER.


(B)                FINANCIAL STATEMENTS.  AGENT SHALL HAVE RECEIVED COPIES OF
THE LATEST AUDITED ANNUAL FINANCIAL STATEMENTS AND THE UNAUDITED QUARTERLY
FINANCIAL STATEMENTS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES; PROVIDED
THAT, THE OBLIGATION TO DELIVER THE LATEST AUDITED ANNUAL FINANCIAL STATEMENTS
AND THE UNAUDITED QUARTERLY FINANCIAL STATEMENTS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES SHALL BE DEEMED SATISFIED TO THE EXTENT THE BORROWER
FILES SUCH CONSOLIDATING FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE
COMMISSION.


(C)                APPROVALS.  AGENT SHALL HAVE RECEIVED (I) SATISFACTORY
EVIDENCE THAT THE BORROWER HAS OBTAINED ALL REQUIRED CONSENTS AND APPROVALS OF
ALL PERSONS, INCLUDING ALL REQUISITE GOVERNMENTAL AUTHORITIES, TO THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR (II)
AN OFFICER’S CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT
AFFIRMING THAT NO SUCH CONSENTS OR APPROVALS ARE REQUIRED.


(D)                BORROWER’S CERTIFICATE.  THE BORROWER SHALL DELIVER TO THE
AGENT A CERTIFICATE OF THE BORROWER DATED AS OF THE DATE HEREOF SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER (I) CERTIFYING AND ATTACHING RESOLUTIONS
ADOPTED BY THE BORROWER APPROVING OR CONSENTING TO (X) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY AND (Y) THE BORROWINGS CONTEMPLATED HEREUNDER, AND
(II) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY, (A) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE III HEREOF AND THE OTHER LOAN DOCUMENTS ARE
TRUE AND CORRECT ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE AND (B) NO DEFAULT OR
EVENT OF DEFAULT EXISTS.


(E)                PAYMENT OF FEES.  THE BORROWER SHALL HAVE PAID THE FEES
REQUIRED TO BE PAID ON THE CLOSING DATE IN THE RESPECTIVE AMOUNTS SPECIFIED IN
SECTION 1.9(A) (INCLUDING THE FEES SPECIFIED IN THE FEE LETTER), AND SHALL HAVE
REIMBURSED AGENT FOR ALL FEES, COSTS AND EXPENSES OF CLOSING PRESENTED AS OF THE
CLOSING DATE.


(F)           NO MATERIAL ADVERSE CHANGE.  SINCE MARCH 31, 2017, THERE HAS BEEN
NO MATERIAL ADVERSE EFFECT.


(G)          DUE DILIGENCE.  THE AGENT SHALL HAVE COMPLETED A DUE DILIGENCE
INVESTIGATION OF THE BORROWER AND ITS SUBSIDIARIES IN SCOPE, AND WITH RESULTS,
SATISFACTORY TO THE AGENT, INCLUDING, WITHOUT LIMITATION, U.S. DEPARTMENT OF
TREASURY OFFICE OF FOREIGN ASSETS CONTROL, UNITED STATES FOREIGN CORRUPT
PRACTICES ACT OF 1977 (“FCPA”) AND “KNOW YOUR CUSTOMER” DUE DILIGENCE.  THE
BORROWER SHALL HAVE PROVIDED TO THE AGENT THE DOCUMENTATION AND OTHER
INFORMATION REQUESTED BY THE AGENT IN ORDER TO COMPLY WITH APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, THE PATRIOT ACT.


(H)                MISCELLANEOUS.  THE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS AND ADDITIONAL INFORMATION THAT THE AGENT SHALL REASONABLY REQUEST OR
REQUIRE.




‑10‑


 



SECTION 2.2 CONDITIONS TO ALL BORROWINGS.

The obligation of each Lender to make each Loan hereunder is subject to
satisfaction of the following conditions precedent:


(I)                  ALL REPRESENTATIONS AND WARRANTIES BY THE BORROWER
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL
RESPECTS AS OF SUCH DATE AFTER GIVING PRO FORMA EFFECT TO SUCH LOAN, EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER
DATE (IN WHICH EVENT SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT
IN ALL RESPECTS AS OF SUCH EARLIER DATE); AND


(J)                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD REASONABLY BE EXPECTED TO RESULT AFTER GIVING EFFECT TO SUCH
LOAN.

The request by the Borrower of any Borrowing and the acceptance by the Borrower
of the proceeds of any Loan shall be deemed to constitute, as of the date
thereof, a representation and warranty by the Borrower that the conditions in
this Section 2.2 have been satisfied.


ARTICLE III
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and each Lender that the following
are, and will be, true, correct and complete:


SECTION 3.1 FINANCIAL CONDITION.

(a) The audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended March 31, 2017 and the related audited
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year ended on such date, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by BDO USA LLP, copies of which have heretofore been furnished to the
Agent, are complete and correct and present fairly the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. 


(B) [RESERVED]


(C)ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES
THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY SUCH RESPONSIBLE OFFICER,
AND AS DISCLOSED THEREIN).  NEITHER THE BORROWER NOR ANY OF ITS CONSOLIDATED
SUBSIDIARIES HAD, AT THE DATE OF THE MOST RECENT BALANCE SHEET REFERRED TO
ABOVE, ANY MATERIAL GUARANTEE OBLIGATION, CONTINGENT LIABILITY OR LIABILITY FOR
TAXES, OR ANY LONG TERM LEASE OR UNUSUAL FORWARD OR LONG TERM COMMITMENT,
INCLUDING, WITHOUT LIMITATION, ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR
EXCHANGE TRANSACTION OR OTHER FINANCIAL DERIVATIVE, WHICH IS NOT REFLECTED IN
THE FOREGOING STATEMENTS OR IN THE NOTES THERETO.  DURING THE PERIOD FROM MARCH
31, 2017 TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO SALE, TRANSFER OR
OTHER DISPOSITION BY THE BORROWER OR ANY OF ITS CONSOLIDATED SUBSIDIARIES OF ANY
MATERIAL PART OF ITS BUSINESS OR PROPERTY AND NO PURCHASE OR OTHER ACQUISITION
OF ANY BUSINESS OR PROPERTY (INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON)
MATERIAL IN RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AT MARCH 31, 2017.


SECTION 3.2 CORPORATE EXISTENCE AND POWER.

  The Borrower:




‑11‑


 


(a) is a corporation, duly organized, validly existing and in good standing
under the laws of Nevada;


(B) HAS THE POWER AND AUTHORITY AND ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS,
PERMITS, CONSENTS AND APPROVALS TO OWN ITS ASSETS, CARRY ON ITS BUSINESS AND
EXECUTE, DELIVER, AND PERFORM ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY;


(C) IS DULY QUALIFIED AS A FOREIGN CORPORATION, AND LICENSED AND IN GOOD
STANDING, UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION
OR LICENSE EXCEPT WHERE THE FAILURE TO SO QUALIFY COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(D) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW, EXCEPT TO THE EXTENT THAT THE
FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.3 POWER; CORPORATE AUTHORIZATION; NO CONTRAVENTION.  THE BORROWER HAS
THE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO BORROW HEREUNDER, AND HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS AND TO AUTHORIZE THE BORROWINGS UNDER THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND ANY NOTES.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THIS AGREEMENT, AND ANY OTHER LOAN DOCUMENT TO WHICH THE BORROWER IS
PARTY, DO NOT AND WILL NOT:

(I)                CONTRAVENE THE TERMS OF ANY OF THE ORGANIZATION DOCUMENTS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(II)                CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF,
OR RESULT IN THE CREATION OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY
CONTRACTUAL OBLIGATION TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY TO
WHICH THE BORROWER, ITS SUBSIDIARIES OR THEIR PROPERTY IS SUBJECT; OR

(III)                VIOLATE ANY REQUIREMENT OF LAW.


SECTION 3.4 GOVERNMENTAL AUTHORIZATION.  NO APPROVAL, CONSENT, EXEMPTION,
AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY IS NECESSARY OR REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT AGAINST, THE BORROWER OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT FOR THOSE OBTAINED OR MADE ON
OR PRIOR TO THE CLOSING DATE.


SECTION 3.5 BINDING EFFECT.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE
AGAINST THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES RELATING TO ENFORCEABILITY.


SECTION 3.6 LITIGATION.  EXCEPT AS DISCLOSED IN THE PUBLIC FILINGS OF THE
BORROWER, DATED MARCH 31, 2017, AND ANY SUBSEQUENT CURRENT REPORT ON FORM 8-K
FILED PRIOR TO THE DATE HEREOF, AS OF THE DATE HEREOF, NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, IS THREATENED BY OR
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY OF ITS OR THEIR
RESPECTIVE PROPERTIES OR REVENUES (A) WITH RESPECT TO ANY OF THE




‑12‑


 


Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) which could reasonably be expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.  As of the Closing Date, the
Borrower is not the subject of an audit or, to the Borrower’s knowledge, any
review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.


SECTION 3.7 NO DEFAULT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN
DEFAULT UNDER OR WITH RESPECT TO ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY
RESPECT WHICH COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


SECTION 3.8 USE OF PROCEEDS; MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF THE
LOANS WILL BE USED FOR “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN THE
RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME
HEREAFTER IN EFFECT, OR FOR ANY PURPOSE WHICH VIOLATES, OR WHICH WOULD BE
INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF SUCH BOARD OF GOVERNORS.


SECTION 3.9 TITLE TO PROPERTY.

  Each of the Borrower and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all of its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


SECTION 3.10 TAXES.  ALL FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE
AND OTHER MATERIAL TAX RETURNS, REPORTS AND STATEMENTS (COLLECTIVELY, THE “TAX
RETURNS”) REQUIRED TO BE FILED BY THE BORROWER HAVE BEEN FILED WITH THE
APPROPRIATE GOVERNMENTAL AUTHORITIES, ALL SUCH TAX RETURNS ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS, AND ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES AND IMPOSITIONS REFLECTED THEREIN OR OTHERWISE DUE AND PAYABLE HAVE BEEN
PAID PRIOR TO THE DATE ON WHICH ANY LIABILITY MAY BE ADDED THERETO FOR
NON‑PAYMENT THEREOF.


SECTION 3.11 NO MATERIAL ADVERSE EFFECT.  SINCE MARCH 31, 2017, THERE HAS BEEN
NO DEVELOPMENT OR EVENT WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 3.12 ENVIRONMENTAL MATTERS.


(A) THE BUSINESS AND OPERATIONS OF THE BORROWER ARE AND HAVE BEEN IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS, INCLUDING OBTAINING, MAINTAINING AND
COMPLYING WITH ALL PERMITS REQUIRED BY ANY APPLICABLE ENVIRONMENTAL LAW; 


(B) THE BORROWER AND ITS SUBSIDIARIES HOLD AND HAVE HELD ALL PERMITS, LICENSES,
REGISTRATIONS AND AUTHORIZATIONS (“ENVIRONMENTAL PERMITS”) REQUIRED FOR THEIR
OPERATIONS AND ARE AND HAVE BEEN IN COMPLIANCE WITH THE ENVIRONMENTAL PERMITS,
EXCEPT INSOFAR AS THE ABSENCE OF OR NONCOMPLIANCE WITH SUCH ENVIRONMENTAL
PERMITS WOULD NOT HAVE A MATERIAL IMPACT ON THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE;


(C) NO HAZARDOUS SUBSTANCES WHICH COULD MATERIALLY INTERFERE WITH THE CONTINUED
OPERATION OF THE PROPERTIES OF THE BORROWER OR ITS SUBSIDIARIES, OR MATERIALLY
IMPAIR THE FAIR SALEABLE VALUE THEREOF, HAVE BEEN DISPOSED OF ON OR RELEASED (AS
USED HEREIN, “RELEASE” SHALL HAVE THE MEANING PROVIDED



‑13‑


 


in 42 U.S.C. § 9601(22)) at, onto or under such Properties or, to the Borrower’s
and its Subsidiaries’ best knowledge, after due inquiry and investigation, by
any other Person; and there is no contamination at, in, on, or under or about
the Properties of the Borrower or its Subsidiaries or violation of any
Environmental Law with respect to such Properties or the business operated by
the Borrower or its Subsidiaries which could materially interfere with the
continued operation of such Properties, or materially impair the fair saleable
value thereof;


(D) NO HAZARDOUS SUBSTANCES ARE LOCATED IN, ON OR UNDER, OR HAVE BEEN HANDLED,
GENERATED, STORED, PROCESSED, RELEASED OR DISCHARGED FROM THE PROPERTIES OF THE
BORROWER OR ITS SUBSIDIARIES, BY THE BORROWER OR ITS SUBSIDIARIES OR, TO THE
BORROWER’S AND ITS SUBSIDIARIES’ BEST KNOWLEDGE, AFTER DUE INQUIRY AND
INVESTIGATION, BY ANY OTHER PERSON, EXCEPT FOR THOSE SUBSTANCES USED BY BORROWER
OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF THEIR BUSINESS IN COMPLIANCE WITH
ALL ENVIRONMENTAL LAWS AND NOT REASONABLY EXPECTED TO GIVE RISE TO LIABILITY
UNDER ENVIRONMENTAL LAWS; AND


(E) THE BORROWER AND ITS SUBSIDIARIES HAVE RECEIVED NO NOTICE OF, AND TO THE
BEST OF THEIR KNOWLEDGE AND BELIEF THERE EXISTS NO INVESTIGATION, ACTION,
PROCEEDING, CLAIM, NOTICE OF VIOLATION, CONSENT DECREE, CONSENT ORDER,
ADMINISTRATIVE ORDER OR OTHER ORDER BY ANY AGENCY, AUTHORITY OR UNIT OF
GOVERNMENT OR BY ANY THIRD PARTY WHICH COULD RESULT IN ANY MATERIAL LIABILITY,
PENALTY, SANCTION OR JUDGMENT UNDER ANY ENVIRONMENTAL LAWS WITH RESPECT TO ANY
CONDITION, USE OR OPERATION OF THE PROPERTIES OF THE BORROWER OR ITS
SUBSIDIARIES, NOR DO THE BORROWER AND ITS SUBSIDIARIES KNOW OF ANY BASIS FOR ANY
OF THE FOREGOING.


SECTION 3.13 REGULATED ENTITIES.  NEITHER THE BORROWER NOR ANY PERSON
CONTROLLING THE BORROWER IS (A) AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940 OR (B) SUBJECT TO REGULATION UNDER THE
FEDERAL POWER ACT, THE INTERSTATE COMMERCE ACT, ANY STATE PUBLIC UTILITIES CODE,
OR ANY OTHER FEDERAL OR STATE STATUTE, RULE OR REGULATION LIMITING ITS ABILITY
TO INCUR INDEBTEDNESS, PLEDGE ITS ASSETS OR PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.


SECTION 3.14 SOLVENCY.  BOTH BEFORE AND AFTER GIVING EFFECT TO (A) THE LOANS
MADE ON OR PRIOR TO THE DATE THIS REPRESENTATION AND WARRANTY IS MADE OR REMADE,
(B) THE DISBURSEMENT OF THE PROCEEDS OF SUCH LOANS BY THE BORROWER, (C) THE
CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, AND
(D) THE PAYMENT AND ACCRUAL OF ALL TRANSACTION COSTS IN CONNECTION WITH THE
FOREGOING, THE BORROWER AND ALL OF ITS SUBSIDIARIES, TAKEN AS A WHOLE, ARE
SOLVENT.


SECTION 3.15 ERISA.

  Neither a Reportable Event nor a failure to satisfy the minimum funding
requirements of Section 412 or Section 430 of the Code has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan (other than
a Multiemployer Plan or a multiemployer welfare plan maintained pursuant to a
collective bargaining agreement) has complied in all material respects with the
applicable provisions of ERISA, the Code and the constituent documents of such
Plan, except for instances of non-compliance that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  No termination of a
Single Employer Plan has occurred (other than a termination described in Section
4041(b) of ERISA with respect to which the Borrower has incurred no liability
(i) to the PBGC or (ii) in excess of $1,000,000), and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period  Except to the extent
that any such excess could not have a Material Adverse Effect, the present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits. 
Neither the Borrower nor any of its Subsidiaries has had a complete or partial
withdrawal from any Multiemployer Plan for which any withdrawal liability
remains unpaid, and, to the knowledge of the Borrower would not become subject
to any material liability under ERISA if the Borrower or any of its Subsidiaries
were to withdraw completely




‑14‑


 


from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  To the knowledge of
the Borrower, no such Multiemployer Plan is in Reorganization, Insolvent or
terminating.  Except to the extent that any such excess could not have a
Material Adverse Effect, the present value (determined using actuarial and other
assumptions which are reasonable in respect of the benefits provided and the
employees participating) of the liability of the Borrower and each of its
Subsidiaries for post-retirement benefits to be provided to their current and
former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) other than such liability disclosed in the financial
statements of the Borrower does not, in the aggregate, exceed the assets under
all such Plans allocable to such benefits.  The Borrower has not engaged in a
prohibited transaction under Section 406 of ERISA and/or Section 4975 of the
Code in connection with any Plan that would subject the Borrower to liability
under ERISA and/or Section 4975 of the Code that would reasonably be expected to
have a Material Adverse Effect.


SECTION 3.16 BROKERS’ FEES; TRANSACTION FEES.  EXCEPT FOR FEES PAYABLE TO AGENT
AND LENDERS, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY OBLIGATION
TO ANY PERSON IN RESPECT OF ANY FINDER’S, BROKER’S OR INVESTMENT BANKER’S FEE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 3.17 INSURANCE.  AS OF THE DATE HEREOF, THE BORROWER HAS, WITH RESPECT
TO ITS PROPERTIES AND BUSINESS, INSURANCE COVERING THE RISKS, IN THE AMOUNTS AND
WITH DEDUCTIBLE OR OTHER RETENTION AMOUNTS, MEETING THE REQUIREMENTS OF SECTION
4.6 HEREOF AS OF THE DATE HEREOF.


SECTION 3.18 [RESERVED]


SECTION 3.19 JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE. 

Schedule 3.19 lists the Borrower’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of its chief
executive office or sole place of business.


SECTION 3.20 FULL DISCLOSURE.  NONE OF THE REPRESENTATIONS OR WARRANTIES MADE BY
THE BORROWER IN THE LOAN DOCUMENTS AS OF THE DATE SUCH REPRESENTATIONS AND
WARRANTIES ARE MADE OR DEEMED MADE, AND NONE OF THE STATEMENTS CONTAINED IN EACH
EXHIBIT, REPORT, STATEMENT OR CERTIFICATE FURNISHED BY OR ON BEHALF OF THE
BORROWER IN CONNECTION WITH THE LOAN DOCUMENTS (INCLUDING THE OFFERING AND
DISCLOSURE MATERIALS, IF ANY, DELIVERED BY OR ON BEHALF OF THE BORROWER TO AGENT
OR THE LENDERS PRIOR TO THE CLOSING DATE), CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY ARE MADE, NOT MISLEADING AS OF THE TIME WHEN MADE OR DELIVERED.


SECTION 3.21 OFAC.  NEITHER THE BORROWER, NOR ANY RELATED PERSON OF THE
BORROWER, (I) IS CURRENTLY THE SUBJECT OF ANY SANCTIONS, (II) IS LOCATED,
ORGANIZED OR RESIDING IN ANY DESIGNATED JURISDICTION, OR (III) IS OR HAS BEEN
(WITHIN THE PREVIOUS FIVE YEARS) ENGAGED IN ANY TRANSACTION WITH ANY PERSON WHO
IS NOW OR WAS THEN THE SUBJECT OF SANCTIONS OR WHO IS LOCATED, ORGANIZED OR
RESIDING IN ANY DESIGNATED JURISDICTION.  NO LOAN, NOR THE PROCEEDS FROM ANY
LOAN, HAS BEEN USED, DIRECTLY OR INDIRECTLY, TO LEND, CONTRIBUTE, PROVIDE OR HAS
OTHERWISE MADE AVAILABLE TO FUND ANY ACTIVITY OR BUSINESS IN ANY DESIGNATED
JURISDICTION OR TO FUND ANY ACTIVITY OR BUSINESS OF ANY PERSON LOCATED,
ORGANIZED OR RESIDING IN ANY DESIGNATED JURISDICTION OR WHO IS THE SUBJECT OF
ANY SANCTIONS, OR IN ANY OTHER MANNER THAT WILL RESULT IN ANY VIOLATION BY ANY
PERSON (INCLUDING ANY LENDER OR THE AGENT) OF SANCTIONS.


SECTION 3.22 PATRIOT ACT.  THE BORROWER AND EACH OF ITS AFFILIATES ARE IN
COMPLIANCE WITH (A) THE TRADING WITH THE ENEMY ACT, AND EACH OF THE FOREIGN
ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31  C.F.R.,
SUBTITLE B CHAPTER V, AS AMENDED) AND ANY OTHER ENABLING LEGISLATION OR
EXECUTIVE ORDER RELATING THERETO, (B) THE PATRIOT ACT AND (C) OTHER FEDERAL OR
STATE LAWS RELATING TO “KNOW YOUR CUSTOMER” AND ANTI‑MONEY LAUNDERING RULES AND
REGULATIONS.  NO PART OF THE PROCEEDS OF ANY



‑15‑


 


Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of  FCPA.


SECTION 3.23 LABOR RELATIONS.

  The Borrower is not engaged in any unfair labor practice which could
reasonably be expected to have a Material Adverse Effect.  As of the date hereof
there is (a) no unfair labor practice complaint pending or, to the best
knowledge of the Borrower and each of its Subsidiaries, threatened against the
Borrower before the National Labor Relations Board which could reasonably be
expected to have a Material Adverse Effect and no grievance or arbitration
proceeding arising out of or under a collective bargaining agreement is so
pending or threatened; (b) no strike, labor dispute, slowdown or stoppage
pending or, to the best knowledge of the Borrower, threatened against the
Borrower; and (c) no union representation question existing with respect to the
employees of the Borrower and no union organizing activities are taking place
with respect to any thereof.


ARTICLE IV
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied: 


SECTION 4.1 FINANCIAL STATEMENTS.  THE BORROWER SHALL MAINTAIN, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN, A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES TO PERMIT THE
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP (PROVIDED THAT
MONTHLY AND QUARTERLY FINANCIAL STATEMENTS SHALL NOT BE REQUIRED TO HAVE
FOOTNOTE DISCLOSURES AND ARE SUBJECT TO NORMAL YEAR‑END ADJUSTMENTS).  THE
BORROWER SHALL DELIVER TO AGENT AND EACH LENDER BY ELECTRONIC TRANSMISSION AND
IN DETAIL REASONABLY SATISFACTORY TO AGENT AND THE REQUIRED LENDERS:


(A) AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND
THE RELATED AUDITED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY
AND CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY BDO USA LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING (THE “AUDITED ANNUAL FINANCIAL STATEMENTS”); AND


(B) AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE
BORROWER, THE UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE
RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF EACH OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END
OF SUCH QUARTER, CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER AS BEING
FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR‑END AUDIT
ADJUSTMENTS) (THE “UNAUDITED QUARTERLY FINANCIAL STATEMENTS”);

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and for the absence of footnotes on interim financial
statements); provided that, the Borrower’s obligation to deliver the Audited
Annual Financial Statements and the Unaudited Quarterly




‑16‑


 


Financial Statements pursuant to Sections 4.1(a) and (b) hereof, shall be deemed
satisfied to the extent the Borrower files any such consolidating financial
statements with the Securities Exchange Commission.


SECTION 4.2 CERTIFICATES; OTHER INFORMATION.  THE BORROWER SHALL FURNISH TO
AGENT AND EACH LENDER BY ELECTRONIC TRANSMISSION:


(A) TOGETHER WITH EACH DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO SUBSECTIONS
4.1(A) AND 4.1(B), A MANAGEMENT DISCUSSION AND ANALYSIS REPORT, IN REASONABLE
DETAIL, SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER, DESCRIBING THE
OPERATIONS AND FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR THEN ENDED (OR FOR THE FISCAL
YEAR THEN ENDED IN THE CASE OF ANNUAL FINANCIAL STATEMENTS) (PROVIDED THAT THE
OBLIGATION TO DELIVER SUCH REPORT PURSUANT TO THIS SECTION 4.2(A)(I) SHALL BE
DEEMED SATISFIED TO THE EXTENT THE BORROWER FILES ANY SUCH REPORT WITH THE
SECURITIES AND EXCHANGE COMMISSION);


(B) TOGETHER WITH EACH DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO SUBSECTIONS
4.1(A) AND 4.1(B), A FULLY AND PROPERLY COMPLETED COMPLIANCE CERTIFICATE IN THE
FORM OF EXHIBIT 4.2(B), CERTIFYING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
FORTH IN ARTICLE VI HEREOF AND SETTING FORTH THE CALCULATION OF THE FIXED CHARGE
COVERAGE RATIO AND UNENCUMBERED PROPERTY VALUE RATIO IN SUFFICIENT DETAIL SUCH
THAT THE AGENT AND THE LENDERS CAN DETERMINE WHETHER THE BORROWER IS IN
COMPLIANCE WITH SECTIONS 5.2 AND 6.1, CERTIFIED ON BEHALF OF THE BORROWER BY A
RESPONSIBLE OFFICER OF THE BORROWER;


(C) PROMPTLY AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL STATEMENTS AND
REGULAR, PERIODIC OR SPECIAL REPORTS WHICH THE BORROWER MAY MAKE TO, OR FILE
WITH, THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR SIMILAR
GOVERNMENTAL AUTHORITY;


(D) [RESERVED]


(E) PROMPTLY, SUCH ADDITIONAL BUSINESS, FINANCIAL, CORPORATE AFFAIRS, AND OTHER
INFORMATION AS THE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


SECTION 4.3 NOTICES.  THE BORROWER SHALL PROMPTLY NOTIFY THE AGENT AND EACH
LENDER OF EACH OF THE FOLLOWING (AND IN NO EVENT LATER THAN FIVE (5) BUSINESS
DAYS AFTER A RESPONSIBLE OFFICER OF THE BORROWER BECOMING AWARE THEREOF):


(A) THE OCCURRENCE OR EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT, OR ANY EVENT
OR CIRCUMSTANCE THAT FORESEEABLY WILL BECOME A DEFAULT OR EVENT OF DEFAULT;


(B) ANY BREACH OR NONPERFORMANCE OF, OR ANY DEFAULT UNDER, ANY CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY VIOLATION OF, OR
NONCOMPLIANCE WITH, ANY REQUIREMENT OF LAW, WHICH WOULD REASONABLY BE EXPECTED
TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT, INCLUDING A DESCRIPTION OF SUCH BREACH, NONPERFORMANCE, DEFAULT,
VIOLATION OR NONCOMPLIANCE AND THE STEPS, IF ANY, THE BORROWER HAS TAKEN, IS
TAKING OR PROPOSES TO TAKE IN RESPECT THEREOF;


(C) (I) ANY LITIGATION OR PROCEEDING AFFECTING THE BORROWER IN WHICH THE AMOUNT
INVOLVED IS $25,000,000 OR MORE AND NOT COVERED BY INSURANCE OR IN WHICH
INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT, OR (II) ANY LITIGATION, INVESTIGATION OR
PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT IS PENDING
OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED BY OR AGAINST THE BORROWER OR
AGAINST ANY OF ITS OR THEIR RESPECTIVE PROPERTIES OR REVENUES (X) WITH RESPECT
TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR (Y) WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;




‑17‑


 



(D) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION WHICH MAY
EXIST AT ANY TIME BETWEEN THE BORROWER AND ANY GOVERNMENTAL AUTHORITY; 


(E) ANY MATERIAL ADVERSE EFFECT OR EVENT OR CIRCUMSTANCE THAT WOULD REASONABLY
BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT; AND


(F) ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING PRACTICES
BY THE BORROWER.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time.  Each
notice under subsection 4.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.


SECTION 4.4 PRESERVATION OF CORPORATE EXISTENCE, ETC.

The Borrower shall:


(A) PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ITS ORGANIZATIONAL EXISTENCE
AND GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION,
ORGANIZATION OR FORMATION, AS APPLICABLE;


(B) PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ALL RIGHTS, PRIVILEGES,
QUALIFICATIONS, PERMITS, LICENSES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT
OF ITS BUSINESS;


(C) USE ITS COMMERCIALLY REASONABLE EFFORTS, IN THE ORDINARY COURSE OF BUSINESS,
TO PRESERVE ITS BUSINESS ORGANIZATION AND PRESERVE THE GOODWILL AND BUSINESS OF
THE CUSTOMERS, SUPPLIERS AND OTHERS HAVING MATERIAL BUSINESS RELATIONS WITH IT;
AND


(D) CONTINUE TO ENGAGE, AND CAUSE ITS SUBSIDIARIES TO CONTINUE TO ENGAGE, IN THE
BUSINESSES IN WHICH THE BORROWER AND ITS SUBSIDIARIES ENGAGED IN ON THE DATE OF
THIS AGREEMENT, EXCEPT (A) TO THE EXTENT THAT THE FAILURE TO SO CONTINUE TO
ENGAGE IN ANY SUCH BUSINESS RESULTED FROM CIRCUMSTANCES NOT SUBJECT TO THE
CONTROL OF THE BORROWER OR ITS SUBSIDIARIES (AS APPLICABLE), OR (B) TO THE
EXTENT THAT THE FAILURE TO SO CONTINUE TO ENGAGE IN ANY SUCH BUSINESS OR
BUSINESSES WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 4.5 MAINTENANCE OF PROPERTY.

  The Borrower shall maintain and preserve all its Property which is used or
useful in its business in good working order and condition, ordinary wear and
tear excepted, and shall make all necessary repairs thereto and renewals and
replacements thereof.


SECTION 4.6 INSURANCE.

  The Borrower shall, at its own expense, maintain at all times and keep in full
force and effect policies of insurance with respect to the Properties of the
Borrower in such amounts, against such risks and with such terms (including
deductibles, limits of liability and loss payment provisions) as are required by
applicable law and consistent with industry standards.


SECTION 4.7 PAYMENT OF OBLIGATIONS.

  The Borrower shall pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:


(A) ALL TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT
OR ITS PROPERTY, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY PROSECUTED WHICH STAY THE FILING OR
ENFORCEMENT OF ANY LIEN AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
ARE BEING MAINTAINED BY THE BORROWER;




‑18‑


 



(B) ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN UPON ITS
PROPERTY UNLESS (I) THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY PROSECUTED WHICH STAY THE IMPOSITION OR ENFORCEMENT OF
ANY LIEN AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP ARE BEING
MAINTAINED BY THE BORROWER OR (II) WHERE SUCH CLAIMS COULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(C) THE PERFORMANCE OF ALL OBLIGATIONS UNDER ANY CONTRACTUAL OBLIGATION TO WHICH
THE BORROWER IS BOUND, OR TO WHICH IT OR ANY OF ITS PROPERTY IS SUBJECT, EXCEPT
TO THE EXTENT THAT THE FAILURE TO PERFORM SUCH CONTRACTUAL OBLIGATIONS COULD
NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 4.8 ENVIRONMENTAL LAWS.

 


(A) THE BORROWER SHALL CAUSE ALL PROPERTY, MANAGERS, AGENTS, EMPLOYEES AND
TENANTS TO:  (I) COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS APPLICABLE TO THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES, AND OBTAIN AND COMPLY WITH
ENVIRONMENTAL PERMITS REQUIRED UNDER ENVIRONMENTAL LAW, (II) KEEP OR CAUSE THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES, TO BE KEPT FREE FROM HAZARDOUS
SUBSTANCES (EXCEPT THOSE SUBSTANCES USED BY THE BORROWER, ITS SUBSIDIARIES OR
TENANTS IN THE ORDINARY COURSE OF THEIR BUSINESS), IN COMPLIANCE WITH, AND NOT
LIKELY TO GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS, (III) NOT INSTALL OR
USE, OR PERMIT THE INSTALLATION OR USE OF, ANY UNDERGROUND RECEPTACLES
CONTAINING HAZARDOUS SUBSTANCES ON THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES, EXCEPT IN COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS, (IV)
EXPRESSLY PROHIBIT THE USE, GENERATION, HANDLING, STORAGE, PRODUCTION, RELEASE,
PROCESSING AND DISPOSAL OF HAZARDOUS SUBSTANCES BY ALL FUTURE TENANTS (EXCEPT
THOSE SUBSTANCES USED BY SUCH TENANTS IN THE ORDINARY COURSE OF THEIR BUSINESS,
IN COMPLIANCE WITH, AND NOT LIKELY TO GIVE RISE TO LIABILITY UNDER,
ENVIRONMENTAL LAWS) AND USE ALL REASONABLE EFFORTS TO PREVENT EXISTING TENANTS
AND OTHER PERMITTED OCCUPANTS OF THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES, FROM TAKING ANY SUCH ACTIONS, (V) IN ANY EVENT, NOT INSTALL ON THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES, OR PERMIT TO BE INSTALLED ON SUCH
PROPERTY, PCBS, UREA FORMALDEHYDE INSULATION, ASBESTOS OR ANY SUBSTANCE
CONTAINING ASBESTOS OR ANY MATERIAL CONTAINING LEAD BASED PAINT, (VI) PROHIBIT
THE DISPOSAL AND/OR RELEASE OF ANY HAZARDOUS SUBSTANCES ON, AT, BENEATH, OR NEAR
THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES; (VII) KEEP THE PROPERTY OF
THE BORROWER AND ITS SUBSIDIARIES FREE FROM ALL LIENS UNDER ENVIRONMENTAL LAWS,
UNLESS BEING CHALLENGED IN GOOD FAITH WITH APPROPRIATE PROCEEDINGS; (VIII)
SATISFY ALL FINANCIAL ASSURANCE REQUIREMENTS UNDER ENVIRONMENTAL LAWS; AND (IX)
USE BEST EFFORTS TO OBTAIN FUNDS OR REIMBURSEMENT FROM STATE OR LOCAL
UNDERGROUND STORAGE TANK FUNDS, TO THE EXTENT APPLICABLE OR AVAILABLE.


(B) THE BORROWER PROMPTLY SHALL NOTIFY THE AGENT IN WRITING SHOULD ANY OF THE
BORROWER OR ITS SUBSIDIARIES BECOME AWARE OF (I) ANY RELEASE OF HAZARDOUS
SUBSTANCES, OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL PROBLEM OR LIABILITY,
WITH RESPECT TO OR AFFECTING THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES,
(II) ANY LIEN, NOTICE OF LIEN, THREATENED LIEN, ACTION OR NOTICE OF VIOLATION OR
POTENTIAL LIABILITY AFFECTING HE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES,
(III) THE INSTITUTION OF ANY INVESTIGATION, INQUIRY OR PROCEEDING CONCERNING ANY
BORROWER OR SUCH PROPERTY, PURSUANT TO ANY ENVIRONMENTAL LAW OR OTHERWISE
RELATING TO HAZARDOUS SUBSTANCES, OR (IV) THE DISCOVERY OF ANY OCCURRENCE,
CONDITION OR STATE OF FACTS WHICH WOULD RENDER ANY REPRESENTATION OR WARRANTY
CONTAINED IN SECTION 3.12 OF THIS AGREEMENT INCORRECT IN ANY RESPECT IF MADE AT
THE TIME OF SUCH DISCOVERY BUT ONLY TO THE EXTENT ANY SUCH MATTER CONTEMPLATED
IN THIS SECTION 4.8(B) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THE BORROWER SHALL PROMPTLY TRANSMIT TO THE AGENT COPIES OF ANY AND ALL
CITATIONS, ORDERS, NOTICES OR, UPON WRITTEN REQUEST OF THE AGENT, OTHER
COMMUNICATIONS RELATING TO ANY OF THE FOREGOING PROVISIONS OF THIS PARAGRAPH.


(C) REGARDLESS OF THE SOURCE OF CONTAMINATION, THE BORROWER SHALL, AT ITS OWN
EXPENSE, PROMPTLY TAKE OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY OR ADVISABLE
FOR THE CLEAN-UP OF THE PROPERTY OF THE




‑19‑


 


Borrower and its Subsidiaries, and other property, affected by contamination in,
on, under or at such Property, including, without limitation, all investigative,
monitoring, removal, containment and remedial actions in accordance with the all
applicable Environmental Laws (and in all events in a manner satisfactory to the
applicable Governmental Authority).  The Borrower shall further pay or cause to
be paid, at no expense to the Agent or any Lender, all clean-up, administrative
and enforcement costs of applicable governmental agencies which may be asserted
against the Property of the Borrower and its Subsidiaries.  In the event the
Borrower fails to do so, or following an Event of Default, the Lender may, at
its sole election, cause such affected Property, to be freed from any Hazardous
Substances or otherwise brought into compliance with Environmental Laws and any
cost incurred in connection therewith shall be for the account of the Borrower
under Section 9.6.  Agent shall have no obligation to inspect or clean up any
Hazardous Substances.  Neither Agent nor any Lender shall be deemed a generator
of any Hazardous Substances removed from such affected Property.


SECTION 4.9 COMPLIANCE WITH LAWS.

  The Borrower shall comply in all material respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business.


SECTION 4.10 INSPECTION OF PROPERTY AND BOOKS AND RECORDS.

  The Borrower shall keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of the Agent to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time not more than once per year (so long as no Event of
Default shall occur and be continuing) and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and with their
independent certified public accountants.


SECTION 4.11 USE OF PROCEEDS.

  The Borrower shall use the proceeds of the Loans for general corporate
purposes, including the advancing thereof to, or investments thereof in, its
Subsidiaries for the financing of the purchase of new Real Estate, the
refinancing of existing Unencumbered Property and the financing of improvements
on existing and future Unencumbered Property and not in contravention of any Law
or of any Loan Document. 


SECTION 4.12 [RESERVED]


SECTION 4.13 [RESERVED]

 


SECTION 4.14 FURTHER ASSURANCES.


(A) THE BORROWER SHALL ENSURE THAT ALL WRITTEN INFORMATION, EXHIBITS AND REPORTS
FURNISHED TO AGENT OR THE LENDERS DO NOT AND WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT AND DO NOT AND WILL NOT OMIT TO STATE ANY MATERIAL
FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH MADE, AND WILL PROMPTLY
DISCLOSE TO AGENT AND THE LENDERS AND CORRECT ANY DEFECT OR ERROR THAT MAY BE
DISCOVERED THEREIN OR IN ANY LOAN DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGEMENT
OR RECORDATION THEREOF.


(B) PROMPTLY UPON REQUEST BY AGENT, THE BORROWER SHALL TAKE SUCH ADDITIONAL
ACTIONS AND EXECUTE SUCH DOCUMENTS AS AGENT MAY REASONABLY REQUIRE FROM TIME TO
TIME IN ORDER (I) TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND (II) TO BETTER ASSURE, PRESERVE, PROTECT AND
CONFIRM TO THE LENDERS THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE
GRANTED TO THE LENDERS UNDER ANY LOAN DOCUMENT.




‑20‑


 



ARTICLE V
NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied: 


SECTION 5.1 CONSOLIDATIONS AND MERGERS.

  The Borrower shall not merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.


SECTION 5.2 LIMITATION ON INDEBTEDNESS AND CONTINGENT OBLIGATIONS.

  The Borrower shall not incur Unsecured Debt Commitments or Liens on
Unencumbered Property, if so doing would cause the Unencumbered Property Value
Ratio to fall below 2.0.


SECTION 5.3 MARGIN STOCK; USE OF PROCEEDS.

  The Borrower shall not use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness to purchase or carry Margin Stock, or otherwise in any manner which
is in contravention of any Requirement of Law or in violation of this Agreement.


SECTION 5.4 CHANGES IN ACCOUNTING, NAME OR JURISDICTION OF ORGANIZATION.

  The Borrower shall not, and in the case of subclauses (i) and (ii) shall not
permit its Subsidiaries to, (i) make any significant change in accounting
treatment or reporting practices, except as required by GAAP, (ii) change the
Fiscal Year or method for determining its Fiscal Quarters, (iii) change its name
as it appears in official filings in its jurisdiction of organization or (iv)
change its jurisdiction of organization, in the case of clauses (iii) and (iv),
without prior written notice to Agent.


SECTION 5.5 OFAC; PATRIOT ACT.

  The Borrower shall not, and shall not permit its Subsidiaries to, fail to
comply with the laws, regulations and executive orders referred to in Sections
3.21 and 3.22.


SECTION 5.6 SANCTIONS.

  The Borrower shall not directly or indirectly use the proceeds of any Loan, or
otherwise lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender or the Agent) of Sanctions.


SECTION 5.7 GOVERNING DOCUMENTS.

  The Borrower shall not amend its certificate of incorporation (except to
increase or decrease the number of authorized shares of common stock, to
authorize the issuance of any preferred stock, to amend or expand its directors’
and officers’ indemnification provisions, to change the size of its board of
directors, change the name of the Borrower, change the duration of director term
of office, or change any supermajority voting requirement), or other Governing
Documents, without the prior written consent of the Agent, which shall not be
unreasonably withheld or delayed.


SECTION 5.8 BURDENSOME AGREEMENTS.

  The Borrower shall not enter into or permit to exist any Contractual
Obligation that limits the ability of any Subsidiary of the Borrower to pay
dividends or make other distributions in respect of the Stock of such Subsidiary
except (i) as disclosed to the Agent prior to the Closing Date, (ii) Contractual
Obligations that comprise restrictions imposed by any agreement




‑21‑


 


governing secured Indebtedness not otherwise prohibited hereunder that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Subsidiary than customary market
terms for Indebtedness of such type, so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder, and (iii) as otherwise
consented to by the Agent.


ARTICLE VI
FINANCIAL COVENANTS

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:


SECTION 6.1 FIXED CHARGE COVERAGE RATIO.

  The Borrower shall not permit the Fixed Charge Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 2.5 to 1.0.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.1 EVENTS OF DEFAULT.

  Any of the following shall constitute an “Event of Default”:


(A) NONPAYMENT.  THE BORROWER FAILS (I) TO PAY WHEN AND AS REQUIRED TO BE PAID
HEREIN, ANY AMOUNT OF PRINCIPAL OF, OR INTEREST ON, ANY LOAN, INCLUDING AFTER
MATURITY OF THE LOANS OR (II) TO PAY WITHIN THREE (3) BUSINESS DAYS AFTER THE
SAME SHALL BECOME DUE, ANY FEE OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR PURSUANT
TO ANY OTHER LOAN DOCUMENT;


(B) REPRESENTATION OR WARRANTY.  ANY REPRESENTATION, WARRANTY OR CERTIFICATION
BY OR ON BEHALF OF THE BORROWER MADE OR DEEMED MADE HEREIN, IN ANY OTHER LOAN
DOCUMENT, OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR
OTHER STATEMENT BY THE BORROWER, OR ITS RESPONSIBLE OFFICERS, FURNISHED AT ANY
TIME UNDER THIS AGREEMENT, OR IN OR UNDER ANY OTHER LOAN DOCUMENT, SHALL PROVE
TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF OTHER
MATERIALITY QUALIFIERS CONTAINED THEREIN) ON OR AS OF THE DATE MADE OR DEEMED
MADE;


(C) SPECIFIC DEFAULTS.  THE BORROWER FAILS TO PERFORM OR OBSERVE ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY OF ARTICLE V OR ARTICLE VI OF THIS
AGREEMENT; PROVIDED, THAT, THE BORROWER’S FAILURE TO PERFORM OR OBSERVE THE
COVENANTS CONTAINED IN SECTION 5.2 OR SECTION 6.1 SHALL CONSTITUTE AN EVENT OF
DEFAULT ONLY IF SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY
(30) DAYS AFTER THE EARLIER TO OCCUR OF (I) THE DATE UPON WHICH A RESPONSIBLE
OFFICER OF THE BORROWER BECOMES AWARE OF SUCH DEFAULT AND (II) THE DATE UPON
WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE BORROWER BY AGENT OR REQUIRED
LENDERS;


(D) OTHER DEFAULTS.  THE BORROWER FAILS TO PERFORM OR OBSERVE ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF TEN (10) DAYS AFTER
THE EARLIER TO OCCUR OF (I) THE DATE UPON WHICH A RESPONSIBLE OFFICER OF THE
BORROWER BECOMES AWARE OF SUCH DEFAULT AND (II) THE DATE UPON WHICH WRITTEN
NOTICE THEREOF IS GIVEN TO THE BORROWER BY AGENT OR REQUIRED LENDERS;


(E) CROSS DEFAULT.  THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) FAILS TO MAKE
ANY PAYMENT IN RESPECT OF ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) OR
CONTINGENT OBLIGATION HAVING AN




‑22‑


 


aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any Indebtedness
(other than the Obligations) or Contingent Obligation having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;


(F) INSOLVENCY; VOLUNTARY PROCEEDINGS.  THE BORROWER (I) CEASES OR FAILS TO BE
SOLVENT, (II) GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY TO PAY,
ITS DEBTS AS THEY BECOME DUE, SUBJECT TO APPLICABLE GRACE PERIODS, IF ANY,
WHETHER AT STATED MATURITY OR OTHERWISE; (III) VOLUNTARILY CEASES TO CONDUCT ITS
BUSINESS IN THE ORDINARY COURSE; (IV) COMMENCES ANY INSOLVENCY PROCEEDING WITH
RESPECT TO ITSELF; OR (V) TAKES ANY ACTION TO EFFECTUATE OR AUTHORIZE ANY OF THE
FOREGOING;


(G) INVOLUNTARY PROCEEDINGS.  (I) ANY INVOLUNTARY INSOLVENCY PROCEEDING IS
COMMENCED OR FILED AGAINST THE BORROWER, OR ANY WRIT, JUDGMENT, WARRANT OF
ATTACHMENT, EXECUTION OR SIMILAR PROCESS, IS ISSUED OR LEVIED AGAINST THE
BORROWER’S PROPERTIES WITH A VALUE IN EXCESS OF $50,000,000 AND ANY SUCH
PROCEEDING OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED WITHIN SIXTY (60) DAYS AFTER COMMENCEMENT, FILING OR LEVY; (II) THE
BORROWER ADMITS THE MATERIAL ALLEGATIONS OF A PETITION AGAINST IT IN ANY
INSOLVENCY PROCEEDING, OR AN ORDER FOR RELIEF (OR SIMILAR ORDER UNDER NON‑U.S.
LAW) IS ORDERED IN ANY INSOLVENCY PROCEEDING; OR (III) THE BORROWER ACQUIESCES
IN THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
MORTGAGEE IN POSSESSION (OR AGENT THEREFOR), OR OTHER SIMILAR PERSON FOR ITSELF
OR A SUBSTANTIAL PORTION OF ITS PROPERTY OR BUSINESS;


(H) JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE A LIABILITY (NOT
PAID OR FULLY COVERED BY INSURANCE) OF MORE THAN $50,000,000, AND ALL SUCH
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF;


(I) [RESERVED]


(J) INVALIDITY OF LOAN DOCUMENTS.  ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT
SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR ENFORCEABLE AGAINST THE
BORROWER OR THE BORROWER SHALL SO STATE IN WRITING OR BRING AN ACTION TO LIMIT
ITS OBLIGATIONS OR LIABILITIES THEREUNDER; OR


(K) OWNERSHIP.  ANY CHANGE OF CONTROL SHALL OCCUR;


SECTION 7.1 REMEDIES.

  Upon the occurrence and during the continuance of any Event of Default, Agent
may, and shall at the request of the Required Lenders:


(A) DECLARE ALL OR ANY PORTION OF THE COMMITMENT OF EACH LENDER TO MAKE LOANS TO
BE SUSPENDED OR TERMINATED, WHEREUPON SUCH COMMITMENTS SHALL FORTHWITH BE
SUSPENDED OR TERMINATED;




‑23‑


 



(B) DECLARE ALL OR ANY PORTION OF THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING
LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND
PAYABLE; WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL
OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER; AND/OR


(C) EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND REMEDIES
AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS OR APPLICABLE LAW;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Agent or any
Lender.


SECTION 7.3 RIGHTS NOT EXCLUSIVE.

  The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.


ARTICLE VIII
THE AGENT


SECTION 8.1 APPOINTMENT AND DUTIES. 


(A) APPOINTMENT OF AGENT.  EACH LENDER HEREBY APPOINTS BANK OF AMERICA (TOGETHER
WITH ANY SUCCESSOR AGENT PURSUANT TO SECTION 9.8) AS AGENT HEREUNDER AND
AUTHORIZES AGENT TO (I) EXECUTE AND DELIVER THE LOAN DOCUMENTS AND ACCEPT
DELIVERY THEREOF ON ITS BEHALF FROM THE BORROWER, (II) TAKE SUCH ACTION ON ITS
BEHALF AND TO EXERCISE ALL RIGHTS, POWERS AND REMEDIES AND PERFORM THE DUTIES AS
ARE EXPRESSLY DELEGATED TO AGENT UNDER SUCH LOAN DOCUMENTS AND (III) EXERCISE
SUCH POWERS AS ARE INCIDENTAL THERETO.


(B) DUTIES AS AGENT.  WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, AGENT
SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY (TO THE EXCLUSION OF THE
LENDERS), AND IS HEREBY AUTHORIZED, TO (I) ACT AS THE DISBURSING AND COLLECTING
AGENT FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN
CONNECTION WITH THE LOAN DOCUMENTS (INCLUDING IN ANY PROCEEDING DESCRIBED IN
SUBSECTION 7.1(G) OR ANY OTHER BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING),
AND EACH PERSON MAKING ANY PAYMENT IN CONNECTION WITH ANY LOAN DOCUMENT TO ANY
LENDER IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT TO AGENT, (II) FILE AND PROVE
CLAIMS AND FILE OTHER DOCUMENTS NECESSARY OR DESIRABLE TO ALLOW THE CLAIMS OF
THE LENDERS WITH RESPECT TO ANY OBLIGATION IN ANY PROCEEDING DESCRIBED IN
SUBSECTION 7.1(F) OR 7.1(G) OR ANY OTHER BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING (BUT NOT TO VOTE, CONSENT OR OTHERWISE ACT ON BEHALF OF SUCH PERSON),
AND (III) EXECUTE ANY AMENDMENT, CONSENT OR WAIVER UNDER THE LOAN DOCUMENTS ON
BEHALF OF ANY LENDER THAT HAS CONSENTED IN WRITING TO SUCH AMENDMENT, CONSENT OR
WAIVER.


(C) LIMITED DUTIES.  UNDER THE LOAN DOCUMENTS, AGENT (I) IS ACTING SOLELY ON
BEHALF OF THE LENDERS (EXCEPT TO THE LIMITED EXTENT PROVIDED IN SUBSECTION
9.8(C) WITH RESPECT TO THE REGISTER), WITH DUTIES THAT ARE ENTIRELY
ADMINISTRATIVE IN NATURE, NOTWITHSTANDING THE USE OF THE DEFINED TERM “AGENT”,
THE TERMS “AGENT” AND “AGENT” AND SIMILAR TERMS IN ANY LOAN DOCUMENT TO REFER TO
AGENT, WHICH TERMS ARE USED FOR TITLE PURPOSES ONLY, (II) IS NOT ASSUMING ANY
OBLIGATION UNDER ANY LOAN DOCUMENT OTHER THAN AS EXPRESSLY SET FORTH THEREIN OR
ANY ROLE AS AGENT, FIDUCIARY OR TRUSTEE OF OR FOR ANY LENDER OR ANY OTHER PERSON
AND (III) SHALL HAVE NO IMPLIED FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS
OR OTHER LIABILITIES UNDER ANY LOAN DOCUMENT, AND EACH LENDER, BY ACCEPTING THE
BENEFITS OF THE LOAN DOCUMENTS, HEREBY WAIVES AND AGREES



‑24‑


 


not to assert any claim against Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.


SECTION 8.2 BINDING EFFECT.

  Each Lender, by accepting the benefits of the Loan Documents, agrees that (i)
any action taken by Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Agent or the Required Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are incidental thereto, shall be authorized
and binding upon all of the Lenders.


SECTION 8.3 USE OF DISCRETION.


(A) AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE
ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT AGENT IS REQUIRED TO
EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE
OTHER LOAN DOCUMENTS); PROVIDED, THAT AGENT SHALL NOT BE REQUIRED TO TAKE ANY
ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE REQUIREMENT OF
LAW; AND


(B) AGENT SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ITS AFFILIATES THAT IS
COMMUNICATED TO OR OBTAINED BY AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


SECTION 8.4 DELEGATION OF RIGHTS AND DUTIES.

  Agent may, upon any term or condition it specifies, delegate or exercise any
of its rights, powers and remedies under, and delegate or perform any of its
duties or any other action with respect to, any Loan Document by or through any
trustee, co‑agent, employee, attorney‑in‑fact and any other Person (including
any Lender).  Any such Person shall benefit from this Article VIII to the extent
provided by Agent.


SECTION 8.5 RELIANCE AND LIABILITY.


(A) AGENT MAY, WITHOUT INCURRING ANY LIABILITY HEREUNDER, (I) TREAT THE PAYEE OF
ANY NOTE AS ITS HOLDER UNTIL SUCH NOTE HAS BEEN ASSIGNED IN ACCORDANCE WITH
SECTION 9.8, (II) RELY ON THE REGISTER TO THE EXTENT SET FORTH IN SECTION 9.8,
(III) CONSULT WITH ANY OF ITS RELATED PERSONS AND, WHETHER OR NOT SELECTED BY
IT, ANY OTHER ADVISORS, ACCOUNTANTS AND OTHER EXPERTS (INCLUDING ADVISORS TO,
AND ACCOUNTANTS AND EXPERTS ENGAGED BY, THE BORROWER) AND (IV) RELY AND ACT UPON
ANY DOCUMENT, INFORMATION OR NOTICE (INCLUDING THOSE TRANSMITTED BY ELECTRONIC
TRANSMISSION AND INCLUDING ANY LOAN NOTICE OR NOTICE OF LOAN PREPAYMENT) AND ANY
TELEPHONE MESSAGE OR CONVERSATION, IN EACH CASE BELIEVED BY IT TO BE GENUINE AND
TRANSMITTED, SIGNED OR OTHERWISE AUTHENTICATED BY THE APPROPRIATE PARTIES.


(B) NONE OF AGENT AND ITS RELATED PERSONS SHALL BE LIABLE FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENT, AND EACH LENDER AND THE BORROWER HEREBY WAIVE AND SHALL NOT ASSERT ANY
RIGHT, CLAIM OR CAUSE OF ACTION BASED THEREON, EXCEPT TO THE EXTENT OF
LIABILITIES RESULTING PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF AGENT OR, AS THE CASE MAY BE, SUCH RELATED PERSON (EACH AS DETERMINED IN A
FINAL, NON‑APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION) IN
CONNECTION WITH THE DUTIES EXPRESSLY SET FORTH HEREIN.  WITHOUT LIMITING THE
FOREGOING, AGENT:




‑25‑


 


(I) SHALL NOT BE RESPONSIBLE OR OTHERWISE INCUR LIABILITY FOR ANY ACTION OR
OMISSION TAKEN IN RELIANCE UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS OR FOR
THE ACTIONS OR OMISSIONS OF ANY OF ITS RELATED PERSONS SELECTED WITH REASONABLE
CARE (OTHER THAN EMPLOYEES, OFFICERS AND DIRECTORS OF AGENT, WHEN ACTING ON
BEHALF OF AGENT);

(II) SHALL NOT BE RESPONSIBLE TO ANY LENDER OR OTHER PERSON FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, EFFECTIVENESS, GENUINENESS,
SUFFICIENCY OR VALUE OF, OR THE ATTACHMENT, PERFECTION OR PRIORITY OF ANY LIEN
(IF ANY) CREATED OR PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT;

(III) MAKES NO WARRANTY OR REPRESENTATION, AND SHALL NOT BE RESPONSIBLE, TO ANY
LENDER OR OTHER PERSON FOR ANY STATEMENT, DOCUMENT, INFORMATION, REPRESENTATION
OR WARRANTY MADE OR FURNISHED BY OR ON BEHALF OF THE BORROWER OR ANY RELATED
PERSON OF THE BORROWER IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY TRANSACTION
CONTEMPLATED THEREIN OR ANY OTHER DOCUMENT OR INFORMATION WITH RESPECT TO THE
BORROWER, WHETHER OR NOT TRANSMITTED OR (EXCEPT FOR DOCUMENTS EXPRESSLY REQUIRED
UNDER ANY LOAN DOCUMENT TO BE TRANSMITTED TO THE LENDERS) OMITTED TO BE
TRANSMITTED BY AGENT, INCLUDING AS TO COMPLETENESS, ACCURACY, SCOPE OR ADEQUACY
THEREOF, OR FOR THE SCOPE, NATURE OR RESULTS OF ANY DUE DILIGENCE PERFORMED BY
AGENT IN CONNECTION WITH THE LOAN DOCUMENTS; AND

(IV) SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR
OBSERVANCE OF ANY PROVISION OF ANY LOAN DOCUMENT, WHETHER ANY CONDITION SET
FORTH IN ANY LOAN DOCUMENT IS SATISFIED OR WAIVED, AS TO THE FINANCIAL CONDITION
OF THE BORROWER OR AS TO THE EXISTENCE OR CONTINUATION OR POSSIBLE OCCURRENCE OR
CONTINUATION OF ANY DEFAULT OR EVENT OF DEFAULT AND SHALL NOT BE DEEMED TO HAVE
NOTICE OR KNOWLEDGE OF SUCH OCCURRENCE OR CONTINUATION UNLESS IT HAS RECEIVED A
NOTICE FROM THE BORROWER OR ANY LENDER DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT CLEARLY LABELED “NOTICE OF DEFAULT” (IN WHICH CASE AGENT SHALL PROMPTLY
GIVE NOTICE OF SUCH RECEIPT TO ALL LENDERS);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert any right, claim
or cause of action it might have against Agent based thereon.


(C) EACH LENDER (I) ACKNOWLEDGES THAT IT HAS PERFORMED AND WILL CONTINUE TO
PERFORM ITS OWN DILIGENCE AND HAS MADE AND WILL CONTINUE TO MAKE ITS OWN
INDEPENDENT INVESTIGATION OF THE OPERATIONS, FINANCIAL CONDITIONS AND AFFAIRS OF
THE BORROWER AND (II) AGREES THAT IS SHALL NOT RELY ON ANY AUDIT OR OTHER REPORT
PROVIDED BY AGENT OR ITS RELATED PERSONS (AN “AGENT REPORT”).  EACH LENDER
FURTHER ACKNOWLEDGES THAT ANY AGENT REPORT (I) IS PROVIDED TO THE LENDERS SOLELY
AS A COURTESY, WITHOUT CONSIDERATION, AND BASED UPON THE UNDERSTANDING THAT SUCH
LENDER WILL NOT RELY ON SUCH AGENT REPORT, (II) WAS PREPARED BY AGENT OR ITS
RELATED PERSONS BASED UPON INFORMATION PROVIDED BY THE BORROWER SOLELY FOR
AGENT’S OWN INTERNAL USE, (III) MAY NOT BE COMPLETE AND MAY NOT REFLECT ALL
INFORMATION AND FINDINGS OBTAINED BY AGENT OR ITS RELATED PERSONS REGARDING THE
OPERATIONS AND CONDITION OF THE BORROWER.  NEITHER AGENT NOR ANY OF ITS RELATED
PERSONS MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO (I)
ANY EXISTING OR PROPOSED FINANCING, (II) THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED IN ANY AGENT REPORT OR IN ANY RELATED DOCUMENTATION, (III)
THE SCOPE OR ADEQUACY OF AGENT’S AND ITS RELATED PERSONS’ DUE DILIGENCE, OR THE
PRESENCE OR ABSENCE OF ANY ERRORS OR OMISSIONS CONTAINED IN ANY AGENT REPORT OR
IN ANY RELATED DOCUMENTATION, AND (IV) ANY WORK PERFORMED BY AGENT OR AGENT’S
RELATED PERSONS IN CONNECTION WITH OR USING ANY AGENT REPORT OR ANY RELATED
DOCUMENTATION.


(D) NEITHER AGENT NOR ANY OF ITS RELATED PERSONS SHALL HAVE ANY DUTIES OR
OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF ANY LENDER RECEIVING A COPY OF
ANY AGENT REPORT. WITHOUT LIMITING THE




‑26‑


 


generality of the forgoing, neither Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Agent Report, or
the appropriateness of any Agent Report for any Lender’s purposes, and shall
have no duty or responsibility to correct or update any Agent Report or disclose
to any Lender any other information not embodied in any Agent Report, including
any supplemental information obtained after the date of any Agent Report.  Each
Lender releases, and agrees that it will not assert, any claim against Agent or
its Related Persons that in any way relates to any Agent Report or arises out of
any Lender having access to any Agent Report or any discussion of its contents,
and agrees to indemnify and hold harmless Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Agent Report or any discussion of its contents.


SECTION 8.6 AGENT INDIVIDUALLY.

  Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, the
Borrower or Affiliate thereof as though it were not acting as Agent and may
receive separate fees and other payments therefor.  To the extent Agent or any
of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Required Lender” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.


SECTION 8.7 LENDER CREDIT DECISION. 


(A) EACH LENDER ACKNOWLEDGES THAT IT SHALL, INDEPENDENTLY AND WITHOUT RELIANCE
UPON AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS OR UPON ANY DOCUMENT
(INCLUDING ANY OFFERING AND DISCLOSURE MATERIALS IN CONNECTION WITH THE
SYNDICATION OF THE LOANS) SOLELY OR IN PART BECAUSE SUCH DOCUMENT WAS
TRANSMITTED BY AGENT OR ANY OF ITS RELATED PERSONS, CONDUCT ITS OWN INDEPENDENT
INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF THE BORROWER AND MAKE
AND CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN CONNECTION WITH ENTERING INTO,
AND TAKING OR NOT TAKING ANY ACTION UNDER, ANY LOAN DOCUMENT OR WITH RESPECT TO
ANY TRANSACTION CONTEMPLATED IN ANY LOAN DOCUMENT, IN EACH CASE BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE.  EXCEPT FOR DOCUMENTS
EXPRESSLY REQUIRED BY ANY LOAN DOCUMENT TO BE TRANSMITTED BY AGENT TO THE
LENDERS, AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, PROSPECTS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION OR CREDITWORTHINESS OF THE
BORROWER OR ANY AFFILIATE THEREOF THAT MAY COME IN TO THE POSSESSION OF AGENT OR
ANY OF ITS RELATED PERSONS.


(B) IF ANY LENDER HAS ELECTED TO ABSTAIN FROM RECEIVING MNPI CONCERNING THE
BORROWER OR ITS AFFILIATES, SUCH LENDER ACKNOWLEDGES THAT, NOTWITHSTANDING SUCH
ELECTION, AGENT AND/OR THE BORROWER WILL, FROM TIME TO TIME, MAKE AVAILABLE
SYNDICATE INFORMATION (WHICH MAY CONTAIN MNPI) AS REQUIRED BY THE TERMS OF, OR
IN THE COURSE OF ADMINISTERING THE LOANS TO THE CREDIT CONTACT(S) IDENTIFIED FOR
RECEIPT OF SUCH INFORMATION ON THE LENDER’S ADMINISTRATIVE QUESTIONNAIRE WHO ARE
ABLE TO RECEIVE AND USE ALL SYNDICATE‑LEVEL INFORMATION (WHICH MAY CONTAIN MNPI)
IN ACCORDANCE WITH SUCH LENDER’S COMPLIANCE POLICIES AND CONTRACTUAL OBLIGATIONS
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS; PROVIDED, THAT
IF SUCH CONTACT IS NOT SO IDENTIFIED IN SUCH QUESTIONNAIRE, THE RELEVANT LENDER
HEREBY AGREES TO PROMPTLY (AND IN ANY EVENT WITHIN ONE (1) BUSINESS DAY) PROVIDE
SUCH A CONTACT TO AGENT AND THE BORROWER UPON REQUEST THEREFOR BY AGENT OR THE
BORROWER.  NOTWITHSTANDING SUCH LENDER’S ELECTION TO ABSTAIN FROM RECEIVING
MNPI, SUCH LENDER ACKNOWLEDGES THAT IF SUCH LENDER CHOOSES TO COMMUNICATE WITH
AGENT, IT ASSUMES THE RISK OF RECEIVING MNPI CONCERNING THE BORROWER OR ITS
AFFILIATES.


SECTION 8.8 EXPENSES; INDEMNITIES; WITHHOLDING. 




‑27‑


 



(A) EACH LENDER AGREES TO REIMBURSE AGENT AND EACH OF ITS RELATED PERSONS (TO
THE EXTENT NOT REIMBURSED BY THE BORROWER) PROMPTLY UPON DEMAND, SEVERALLY AND
RATABLY, FOR ANY COSTS AND EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS
OF FINANCIAL, LEGAL AND OTHER ADVISORS AND OTHER TAXES PAID IN THE NAME OF, OR
ON BEHALF OF, THE BORROWER) THAT MAY BE INCURRED BY AGENT OR ANY OF ITS RELATED
PERSONS IN CONNECTION WITH THE PREPARATION, SYNDICATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, CONSENT, WAIVER OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, THROUGH ANY WORKOUT, BANKRUPTCY, RESTRUCTURING OR OTHER LEGAL OR
OTHER PROCEEDING OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF ITS RIGHTS OR
RESPONSIBILITIES UNDER, ANY LOAN DOCUMENT.


(B) EACH LENDER FURTHER AGREES TO INDEMNIFY AGENT AND EACH OF ITS RELATED
PERSONS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), SEVERALLY AND RATABLY,
FROM AND AGAINST LIABILITIES (INCLUDING, TO THE EXTENT NOT INDEMNIFIED PURSUANT
TO SECTION 8.8(C), TAXES, INTERESTS AND PENALTIES IMPOSED FOR NOT PROPERLY
WITHHOLDING OR BACKUP WITHHOLDING ON PAYMENTS MADE TO OR FOR THE ACCOUNT OF ANY
LENDER) THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT OR ANY OF
ITS RELATED PERSONS IN ANY MATTER RELATING TO OR ARISING OUT OF, IN CONNECTION
WITH OR AS A RESULT OF ANY LOAN DOCUMENT, ANY RELATED DOCUMENT OR ANY OTHER ACT,
EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT TO ANY SUCH DOCUMENT,
OR, IN EACH CASE, ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AGENT OR ANY OF ITS
RELATED PERSONS UNDER OR WITH RESPECT TO ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT NO LENDER SHALL BE LIABLE TO AGENT OR ANY OF ITS RELATED PERSONS
TO THE EXTENT SUCH LIABILITY HAS RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF AGENT OR, AS THE CASE MAY BE, SUCH RELATED PERSON, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NONAPPEALABLE
JUDGMENT OR ORDER.


(C) TO THE EXTENT REQUIRED BY ANY APPLICABLE LAW, AGENT MAY WITHHOLD FROM ANY
PAYMENT TO ANY LENDER UNDER A LOAN DOCUMENT AN AMOUNT EQUAL TO ANY APPLICABLE
WITHHOLDING TAX.  IF THE INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL
AUTHORITY ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS
PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE CERTIFICATION
FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR FAILS TO ESTABLISH AN
EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX WITH RESPECT TO A PARTICULAR
TYPE OF PAYMENT, OR BECAUSE SUCH LENDER FAILED TO NOTIFY AGENT OR ANY OTHER
PERSON OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON), OR AGENT
REASONABLY DETERMINES THAT IT WAS REQUIRED TO WITHHOLD TAXES FROM A PRIOR
PAYMENT BUT FAILED TO DO SO, SUCH LENDER SHALL PROMPTLY INDEMNIFY AGENT FULLY
FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY SUCH AGENT AS TAX OR OTHERWISE,
INCLUDING PENALTIES AND INTEREST, AND TOGETHER WITH ALL EXPENSES INCURRED BY
AGENT, INCLUDING LEGAL EXPENSES, ALLOCATED INTERNAL COSTS AND OUT‑OF‑POCKET
EXPENSES.  AGENT MAY OFFSET AGAINST ANY PAYMENT TO ANY LENDER UNDER A LOAN
DOCUMENT, ANY APPLICABLE WITHHOLDING TAX THAT WAS REQUIRED TO BE WITHHELD FROM
ANY PRIOR PAYMENT TO SUCH LENDER BUT WHICH WAS NOT SO WITHHELD, AS WELL AS ANY
OTHER AMOUNTS FOR WHICH AGENT IS ENTITLED TO INDEMNIFICATION FROM SUCH LENDER
UNDER THIS SECTION 8.8(C).


SECTION 8.9 RESIGNATION OF AGENT.


(A) AGENT MAY RESIGN AT ANY TIME BY DELIVERING NOTICE OF SUCH RESIGNATION TO THE
LENDERS AND THE BORROWER, EFFECTIVE ON THE DATE SET FORTH IN SUCH NOTICE OR, IF
NO SUCH DATE IS SET FORTH THEREIN, UPON THE DATE SUCH NOTICE SHALL BE EFFECTIVE
IN ACCORDANCE WITH THE TERMS OF THIS SECTION 8.9.  IF AGENT DELIVERS ANY SUCH
NOTICE, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR AGENT. 
IF, WITHIN 30 DAYS AFTER THE RETIRING AGENT HAVING GIVEN NOTICE OF RESIGNATION,
NO SUCCESSOR AGENT HAS BEEN APPOINTED BY THE REQUIRED LENDERS THAT HAS ACCEPTED
SUCH APPOINTMENT, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT
A SUCCESSOR AGENT FROM AMONG THE LENDERS.  EACH APPOINTMENT UNDER THIS CLAUSE
(A) SHALL BE SUBJECT TO THE PRIOR CONSENT OF THE BORROWER, WHICH MAY NOT BE
UNREASONABLY WITHHELD BUT SHALL NOT BE REQUIRED DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.




‑28‑


 


(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.4, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.


ARTICLE IX
MISCELLANEOUS


SECTION 9.1 AMENDMENTS AND WAIVERS.


(A) NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND NO CONSENT WITH RESPECT TO ANY DEPARTURE BY THE BORROWER
THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY
AGENT, THE REQUIRED LENDERS (OR BY AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS), AND THE BORROWER, AND THEN SUCH WAIVER SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL THE LENDERS DIRECTLY AFFECTED THEREBY (OR BY AGENT WITH THE
CONSENT OF ALL THE LENDERS DIRECTLY AFFECTED THEREBY), IN ADDITION TO AGENT AND
THE REQUIRED LENDERS (OR BY AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) AND
THE BORROWER, DO ANY OF THE FOLLOWING:

(I) INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY COMMITMENT
TERMINATED PURSUANT TO SUBSECTION 7.2(A));

(II) POSTPONE OR DELAY ANY DATE FIXED FOR, OR REDUCE OR WAIVE, ANY SCHEDULED
INSTALLMENT OF PRINCIPAL OR ANY PAYMENT OF INTEREST, FEES OR OTHER AMOUNTS
(OTHER THAN PRINCIPAL) DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT;

(III) REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN OR THE
AMOUNT OF INTEREST PAYABLE IN CASH SPECIFIED HEREIN ON ANY LOAN, OR OF ANY FEES
OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

(IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE LOANS WHICH SHALL BE REQUIRED FOR THE LENDERS OR ANY OF
THEM TO TAKE ANY ACTION HEREUNDER;

(V) AMEND THIS SECTION 9.1 OR THE DEFINITION OF REQUIRED LENDERS OR ANY
PROVISION PROVIDING FOR CONSENT OR OTHER ACTION BY ALL LENDERS; OR

(VI) DISCHARGE THE BORROWER FROM ITS PAYMENT OBLIGATIONS UNDER THE LOAN
DOCUMENTS, EXCEPT AS OTHERWISE MAY BE PROVIDED IN THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).




‑29‑


 


(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of Agent under this Agreement or any other Loan
Document.


(C) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.1, (X)
THE BORROWER MAY AMEND SCHEDULE 3.19 UPON NOTICE TO AGENT, (Y) AGENT MAY AMEND
SCHEDULE 1.1 TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION 9.8, AND
(Z) AGENT AND THE BORROWER MAY AMEND OR MODIFY THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY THEREIN.


SECTION 9.2 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.


(A) NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FAX TRANSMISSION OR E-MAIL
TRANSMISSION AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE
TELEPHONE NUMBER, AS FOLLOWS:

(I) IF TO THE BORROWER OR THE AGENT, TO THE ADDRESS, FAX NUMBER, E-MAIL ADDRESS
OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON THE APPLICABLE SIGNATURE PAGE
HERETO;

(II) IF TO ANY OTHER LENDER, TO THE ADDRESS, FAX NUMBER, E-MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE (INCLUDING, AS
APPROPRIATE, NOTICES DELIVERED SOLELY TO THE PERSON DESIGNATED BY A LENDER ON
ITS ADMINISTRATIVE QUESTIONNAIRE THEN IN EFFECT FOR THE DELIVERY OF NOTICES THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION RELATING TO THE BORROWER).

NOTICES AND OTHER COMMUNICATIONS SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR
MAILED BY CERTIFIED OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
RECEIVED; NOTICES AND OTHER COMMUNICATIONS SENT BY FAX TRANSMISSION SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT THAT, IF NOT GIVEN DURING NORMAL
BUSINESS HOURS FOR THE RECIPIENT, SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE
OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT).  NOTICES AND
OTHER COMMUNICATIONS DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT
PROVIDED IN SUBSECTION (B) BELOW SHALL BE EFFECTIVE AS PROVIDED IN SUCH
SUBSECTION (B).


(B) ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO THE AGENT
AND THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL, FPML MESSAGING AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE I IF SUCH
LENDER HAS NOTIFIED THE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER
SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE AGENT OR THE BORROWER MAY EACH,
IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


UNLESS THE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT
TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN
ACKNOWLEDGMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGEMENT) AND (II) NOTICES AND OTHER COMMUNICATIONS POSTED TO AN INTERNET
OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED BY THE INTENDED RECIPIENT UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL ADDRESS OR
OTHER WRITTEN



‑30‑


 


acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.


(C) THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS RELATED PERSONS (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION
OF BORROWER MATERIALS OR NOTICES THROUGH THE PLATFORM, ANY OTHER ELECTRONIC
PLATFORM OR ELECTRONIC MESSAGING SERVICE, OR THROUGH THE INTERNET.


(D) CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER AND THE AGENT MAY CHANGE ITS
ADDRESS, FAX NUMBER OR TELEPHONE NUMBER OR E-MAIL ADDRESS FOR NOTICES AND OTHER
COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER
LENDER MAY CHANGE ITS ADDRESS, FAX NUMBER OR TELEPHONE NUMBER OR E-MAIL ADDRESS
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER AND THE
AGENT.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE AGENT FROM TIME TO TIME TO
ENSURE THAT THE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, FAX NUMBER AND E-MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER. 


(E) RELIANCE BY AGENT AND LENDERS.  THE AGENT AND THE LENDERS SHALL BE ENTITLED
TO RELY AND ACT UPON ANY NOTICES (INCLUDING, WITHOUT LIMITATION, TELEPHONIC OR
ELECTRONIC NOTICES, LOAN NOTICES AND NOTICES OF LOAN PREPAYMENT) PURPORTEDLY
GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN
A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY
ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS
UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER
SHALL INDEMNIFY THE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER. 
ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE AGENT MAY
BE RECORDED BY THE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


SECTION 9.3 ELECTRONIC EXECUTION.

  The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant




‑31‑


 


to procedures approved by it; provided further, without limiting the foregoing,
upon the request of the Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.


SECTION 9.4 NO WAIVER; CUMULATIVE REMEDIES.

  No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  No course of
dealing between the Borrower, any Affiliate of thereof, Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.


SECTION 9.5 COSTS AND EXPENSES.

  Any action taken by the Borrower under or with respect to any Loan Document,
even if required under any Loan Document or at the request of Agent or Required
Lenders, shall be at the expense of the Borrower, and neither Agent nor any
other Lender shall be required under any Loan Document to reimburse the Borrower
or any Subsidiary of thereof therefor except as expressly provided therein.  In
addition, the Borrower agrees to pay or reimburse upon demand (a) Agent for all
reasonable out‑of‑pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
(b) Agent for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, (c) each of Agent and
its Related Persons for all costs and expenses incurred in connection with (i)
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work‑out”, (ii) the enforcement or preservation of any right
or remedy under any Loan Document, any Obligation or any other related right or
remedy, (iii) the commencement, defense, conduct of, intervention in, or the
taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to Borrower, any Subsidiary of
thereof, Loan Document or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including
Attorney Costs and (d) fees and disbursements of Attorney Costs of one law firm
on behalf of all Lenders (other than Agent) incurred in connection with any of
the matters referred to in clause (c) above. 


SECTION 9.6 INDEMNITY.


(A) THE BORROWER AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND AGENT AND EACH
LENDER AND EACH OF THEIR RESPECTIVE RELATED PERSONS (EACH SUCH PERSON BEING AN
“INDEMNITEE”) FROM AND AGAINST ALL LIABILITIES (INCLUDING BROKERAGE COMMISSIONS,
FEES AND OTHER COMPENSATION) THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST ANY SUCH INDEMNITEE IN ANY MATTER RELATING TO OR ARISING OUT OF, IN
CONNECTION WITH OR AS A RESULT OF (I) ANY LOAN DOCUMENT, ANY OBLIGATION (OR THE
REPAYMENT THEREOF), THE USE OR INTENDED USE OF THE PROCEEDS OF ANY LOAN OR THE
USE OF ANY SECURITIES FILING OF, OR WITH RESPECT TO, THE BORROWER, (II) ANY
COMMITMENT LETTER, PROPOSAL LETTER OR TERM SHEET WITH ANY PERSON OR ANY
CONTRACTUAL OBLIGATION, ARRANGEMENT OR UNDERSTANDING WITH ANY BROKER, FINDER OR
CONSULTANT, IN EACH CASE ENTERED INTO BY OR ON BEHALF OF THE BORROWER OR ANY
AFFILIATE OF THEREOF IN CONNECTION WITH ANY OF THE FOREGOING AND ANY CONTRACTUAL
OBLIGATION ENTERED INTO IN CONNECTION WITH ANY PLATFORM OR OTHER ELECTRONIC
TRANSMISSIONS, (III) ANY ACTUAL OR PROSPECTIVE INVESTIGATION, LITIGATION OR
OTHER PROCEEDING, WHETHER OR NOT BROUGHT BY ANY SUCH INDEMNITEE OR ANY OF ITS
RELATED PERSONS, ANY HOLDERS OF SECURITIES OR CREDITORS (AND INCLUDING
ATTORNEYS’ FEES IN ANY CASE), WHETHER OR NOT ANY SUCH INDEMNITEE, RELATED
PERSON, HOLDER OR CREDITOR IS A PARTY THERETO, AND WHETHER OR NOT BASED ON ANY
SECURITIES OR COMMERCIAL LAW OR REGULATION OR ANY OTHER REQUIREMENT OF LAW OR
THEORY THEREOF, INCLUDING COMMON LAW, EQUITY, CONTRACT, TORT OR OTHERWISE OR
(IV) ANY OTHER ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT
TO ANY OF THE FOREGOING (COLLECTIVELY, THE “INDEMNIFIED MATTERS”); PROVIDED,
HOWEVER, THAT THE BORROWER SHALL NOT HAVE




‑32‑


 


any liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non‑appealable judgment or order.  Furthermore, the
Borrower waives and agrees not to assert against any Indemnitee any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person.


(A) WITHOUT LIMITING THE FOREGOING, “INDEMNIFIED MATTERS” INCLUDES ALL
ENVIRONMENTAL LIABILITIES, INCLUDING THOSE ARISING FROM, OR OTHERWISE INVOLVING,
ANY PROPERTY OF THE BORROWER OR ANY RELATED PERSON OF THE BORROWER OR ANY
ACTUAL, ALLEGED OR PROSPECTIVE DAMAGE TO PROPERTY OR NATURAL RESOURCES OR HARM
OR INJURY ALLEGED TO HAVE RESULTED FROM ANY RELEASE OF HAZARDOUS MATERIALS ON,
UPON OR INTO SUCH PROPERTY OR NATURAL RESOURCE OR ANY PROPERTY ON OR CONTIGUOUS
TO ANY REAL ESTATE OF THE BORROWER OR ANY RELATED PERSON OF THE BORROWER,
WHETHER OR NOT, WITH RESPECT TO ANY SUCH ENVIRONMENTAL LIABILITIES, ANY
INDEMNITEE IS A MORTGAGEE PURSUANT TO ANY LEASEHOLD MORTGAGE, A MORTGAGEE IN
POSSESSION, THE SUCCESSOR‑IN‑INTEREST TO THE BORROWER OR ANY RELATED PERSON OF
THE BORROWER OR THE OWNER, LESSEE OR OPERATOR OF ANY PROPERTY OF ANY RELATED
PERSON THROUGH ANY FORECLOSURE ACTION, IN EACH CASE EXCEPT TO THE EXTENT SUCH
ENVIRONMENTAL LIABILITIES (I) ARE INCURRED SOLELY FOLLOWING FORECLOSURE BY AGENT
OR FOLLOWING AGENT OR ANY LENDER HAVING BECOME THE SUCCESSOR‑IN‑INTEREST TO THE
BORROWER OR ANY RELATED PERSON OF THE BORROWER AND (II) ARE ATTRIBUTABLE SOLELY
TO ACTS OF SUCH INDEMNITEE.


SECTION 9.7 [RESERVED]

 


SECTION 9.8 SUCCESSORS AND ASSIGNS.


 


(A) SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.8(B), (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.8(D), (III) BY WAY
OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF
SECTION 9.8(F), OR (IV) TO AN SPC IN ACCORDANCE WITH THE PROVISIONS OF SECTION
9.8(G) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL
BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE AGENT AND THE LENDERS)
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT.


(B) ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:

(I) MINIMUM AMOUNTS.

(A) IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN
ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND, NO MINIMUM
AMOUNT NEED BE ASSIGNED; AND




‑33‑


 


(B) IN ANY CASE NOT DESCRIBED IN SUBSECTION (B)(I)(A) OF THIS SECTION, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE AGENT OR, IF “TRADE DATE” IS
SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE
LESS THAN $5,000,000, UNLESS EACH OF THE AGENT AND, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER,
THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT
ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR
TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A
SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM AMOUNT HAS
BEEN MET;

(II) PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED;

(III) REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY ASSIGNMENT EXCEPT
TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION AND, IN ADDITION:

(A) THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT IS TO A LENDER,
AN AFFILIATE OF A LENDER OR AN APPROVED FUND; PROVIDED THAT THE BORROWER SHALL
BE DEEMED TO HAVE CONSENTED TO ANY SUCH ASSIGNMENT UNLESS IT SHALL OBJECT
THERETO BY WRITTEN NOTICE TO THE AGENT WITHIN FIVE (5) BUSINESS DAYS AFTER
HAVING RECEIVED NOTICE THEREOF; AND

(B) THE CONSENT OF THE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT OF (1) ANY COMMITMENT IF
SUCH ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER
OR AN APPROVED FUND WITH RESPECT TO SUCH LENDER OR (2) ANY LOAN TO A PERSON THAT
IS NOT A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND.

(IV) ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A
PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500; PROVIDED, HOWEVER, THAT
THE AGENT MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND
RECORDATION FEE IN THE CASE OF ANY ASSIGNMENT.  THE ASSIGNEE, IF IT IS NOT A
LENDER, SHALL DELIVER TO THE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

(V) NO ASSIGNMENT TO BORROWER.  NO SUCH ASSIGNMENT SHALL BE MADE TO THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES.

(VI) NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE MADE TO A
NATURAL PERSON.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment




‑34‑


 


and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 10.1, 10.3, 10.4, 9.5 and 9.6 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.8(d).


(C) REGISTER.  THE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT THE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE
LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER,
THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D) PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR
NOTICE TO, THE BORROWER OR THE AGENT, SELL PARTICIPATIONS TO ANY PERSON (OTHER
THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR
SUBSIDIARIES ) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) THE BORROWER, THE AGENT, AND THE LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO SECTION 9.1 THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 10.1, 10.3 AND 10.4, TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 9.8(B).  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.10(A) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO
BE SUBJECT TO SECTION 9.10(B) AS THOUGH IT WERE A LENDER.


(E) LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 10.1 OR 10.3 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 10.1 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 10.1(E) AS THOUGH IT WERE A LENDER.


(F) CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING
UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY
PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE



‑35‑


 


Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(G) SPECIAL PURPOSE FUNDING VEHICLES.   NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE
ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE
OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN
SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF
SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO
THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT TO THE AGENT AS
IS REQUIRED UNDER SECTION 1.11(A)(II).  EACH PARTY HERETO HEREBY AGREES THAT (I)
NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL
INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS
OF THE BORROWER UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION
10.3), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT
OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III)
THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT,
REMAIN THE LENDER OF RECORD HEREUNDER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER
SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS
IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE BORROWER AND THE
AGENT AND WITH THE PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $3,500 (WHICH
PROCESSING FEE MAY BE WAIVED BY THE AGENT IN ITS SOLE DISCRETION), ASSIGN ALL OR
ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE
GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC.


SECTION 9.9 NON‑PUBLIC INFORMATION; CONFIDENTIALITY. 


(A) NON‑PUBLIC INFORMATION.  AGENT AND EACH LENDER ACKNOWLEDGES AND AGREES THAT
IT MAY RECEIVE MATERIAL NON‑PUBLIC INFORMATION (“MNPI”) HEREUNDER CONCERNING THE
BORROWER AND ITS AFFILIATES AND AGREES TO USE SUCH INFORMATION IN COMPLIANCE
WITH ALL RELEVANT POLICIES, PROCEDURES AND APPLICABLE REQUIREMENTS OF LAWS
(INCLUDING UNITED STATES FEDERAL AND STATE SECURITY LAWS AND REGULATIONS).


(B) CONFIDENTIAL INFORMATION.  SO LONG AS THE LOANS ARE OUTSTANDING AND FOR A
PERIOD OF TWO (2) YEARS THEREAFTER, THE LENDER AND THE AGENT AGREE TO USE ALL
REASONABLE EFFORTS TO MAINTAIN, IN ACCORDANCE WITH ITS CUSTOMARY PRACTICES, THE
CONFIDENTIALITY OF INFORMATION OBTAINED BY IT PURSUANT TO ANY LOAN DOCUMENT AND
DESIGNATED IN WRITING BY THE BORROWER AS CONFIDENTIAL, EXCEPT THAT SUCH
INFORMATION MAY BE DISCLOSED (I) WITH THE BORROWER’S CONSENT, (II) TO RELATED
PERSONS OF SUCH LENDER OR AGENT, AS THE CASE MAY BE, THAT ARE ADVISED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND ARE INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THE TERMS HEREOF, (III) TO THE
EXTENT SUCH INFORMATION PRESENTLY IS OR HEREAFTER BECOMES (A) PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 9.9 OR (B) AVAILABLE TO SUCH
LENDER OR AGENT OR ANY OF THEIR RELATED PERSONS, AS THE CASE MAY BE, FROM A
SOURCE (OTHER THAN THE BORROWER) NOT KNOWN BY THEM TO BE SUBJECT TO DISCLOSURE
RESTRICTIONS, (IV) TO THE




‑36‑


 


extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements, (vi)
(A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B)
otherwise to the extent consisting of general portfolio information that does
not identify the Borrower, (vii) to current or prospective assignees, SPCs
(including the investors or prospective investors therein) or participants and
to their respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.9 (and such
Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and (ix)
in connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender or Agent or any of their Related Persons is a party or bound, or to
the extent necessary to respond to public statements or disclosures by the
Borrower or its Related Persons referring to a Lender or Agent or any of their
Related Persons.  In the event of any conflict between the terms of this Section
9.9 and those of any other Contractual Obligation entered into with the Borrower
(whether or not a Loan Document), the terms of this Section 9.9 shall govern. 


(C) TOMBSTONES.  THE BORROWER CONSENTS TO THE PUBLICATION BY AGENT OR ANY LENDER
OF ADVERTISING MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT USING THE BORROWER’S NAME, PRODUCT PHOTOGRAPHS, LOGO OR
TRADEMARK.  AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY ADVERTISING
MATERIAL TO THE BORROWER FOR REVIEW AND COMMENT PRIOR TO THE PUBLICATION
THEREOF. 


(D) PRESS RELEASE AND RELATED MATTERS.  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS AFFILIATES TO, ISSUE ANY PRESS RELEASE OR OTHER PUBLIC
DISCLOSURE (OTHER THAN ANY DOCUMENT FILED WITH ANY GOVERNMENTAL AUTHORITY
RELATING TO A PUBLIC OFFERING OF SECURITIES OF THE BORROWER) USING THE NAME,
LOGO OR OTHERWISE REFERRING TO BANK OF AMERICA OR OF ANY OF ITS AFFILIATES, THE
LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREIN TO WHICH AGENT IS PARTY
WITHOUT THE PRIOR CONSENT OF BANK OF AMERICA EXCEPT TO THE EXTENT REQUIRED TO DO
SO UNDER APPLICABLE REQUIREMENTS OF LAW AND THEN, ONLY AFTER CONSULTING WITH
BANK OF AMERICA.


(E) DISTRIBUTION OF MATERIALS TO LENDERS.  THE BORROWER ACKNOWLEDGES AND AGREES,
THAT THE LOAN DOCUMENTS AND ALL REPORTS, NOTICES, COMMUNICATIONS AND OTHER
INFORMATION OR MATERIALS PROVIDED OR DELIVERED BY, OR ON BEHALF OF, THE BORROWER
(COLLECTIVELY, THE “BORROWER MATERIALS”) MAY BE DISSEMINATED BY, OR ON BEHALF
OF, AGENT, AND MADE AVAILABLE, TO THE LENDERS BY POSTING SUCH BORROWER MATERIALS
ON INTRALINKS, SYNDTRAK, CLEARPAR OR A SUBSTANTIALLY SIMILAR ELECTRONIC
TRANSMISSION SYSTEM (THE “PLATFORM”).  THE BORROWER AUTHORIZES AGENT TO DOWNLOAD
COPIES OF THEIR LOGOS FROM ITS WEBSITE AND POST COPIES THEREOF ON THE PLATFORM.


(F) MATERIAL NON‑PUBLIC INFORMATION.  THE BORROWER HEREBY AGREES THAT IF EITHER
THEY, ANY PARENT COMPANY OR ANY SUBSIDIARY OF THE BORROWER HAS PUBLICLY TRADED
EQUITY OR DEBT SECURITIES IN THE U.S., THEY SHALL (AND SHALL CAUSE SUCH PARENT
COMPANY OR SUBSIDIARY, AS THE CASE MAY BE, TO) (I) IDENTIFY IN WRITING, AND (II)
TO THE EXTENT REASONABLY PRACTICABLE, CLEARLY AND CONSPICUOUSLY MARK SUCH
BORROWER MATERIALS THAT CONTAIN ONLY INFORMATION THAT IS PUBLICLY AVAILABLE OR
THAT IS NOT MATERIAL FOR PURPOSES OF U.S. FEDERAL AND STATE SECURITIES LAWS AS
“PUBLIC”.  THE BORROWER AGREES THAT BY IDENTIFYING SUCH BORROWER MATERIALS AS
“PUBLIC” OR PUBLICLY FILING SUCH BORROWER MATERIALS WITH THE SECURITIES AND
EXCHANGE COMMISSION, THEN AGENT AND THE LENDERS SHALL BE ENTITLED TO TREAT SUCH
BORROWER MATERIALS AS NOT CONTAINING ANY MNPI FOR PURPOSES OF U.S. FEDERAL AND
STATE SECURITIES LAWS.  THE BORROWER FURTHER REPRESENTS, WARRANTS, ACKNOWLEDGES
AND AGREES THAT THE FOLLOWING DOCUMENTS AND MATERIALS SHALL BE DEEMED TO BE
PUBLIC, WHETHER OR NOT SO MARKED, AND DO NOT CONTAIN ANY MNPI:  (A) THE LOAN
DOCUMENTS, INCLUDING THE SCHEDULES AND EXHIBITS ATTACHED THERETO, AND (B)
ADMINISTRATIVE MATERIALS OF A CUSTOMARY NATURE PREPARED BY THE BORROWER OR AGENT
(INCLUDING, LOAN NOTICES AND ANY SIMILAR REQUESTS




‑37‑


 


or notices posted on or through the Platform).  Before distribution of any
Borrower Materials, the Borrower agrees to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.


SECTION 9.10 SET‑OFF; SHARING OF PAYMENTS.


(A) RIGHT OF SETOFF.  EACH OF AGENT, EACH LENDER AND EACH AFFILIATE (INCLUDING
EACH BRANCH OFFICE THEREOF) OF ANY OF THEM IS HEREBY AUTHORIZED, WITHOUT NOTICE
OR DEMAND (EACH OF WHICH IS HEREBY WAIVED BY THE BORROWER), AT ANY TIME AND FROM
TIME TO TIME DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT AND TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, TO SET OFF AND APPLY ANY AND
ALL DEPOSITS (WHETHER GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL)
AT ANY TIME HELD AND OTHER INDEBTEDNESS, CLAIMS OR OTHER OBLIGATIONS AT ANY TIME
OWING BY AGENT, SUCH LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY OBLIGATION OF THE BORROWER NOW
OR HEREAFTER EXISTING, WHETHER OR NOT ANY DEMAND WAS MADE UNDER ANY LOAN
DOCUMENT WITH RESPECT TO SUCH OBLIGATION AND EVEN THOUGH SUCH OBLIGATION MAY BE
UNMATURED.  NO LENDER SHALL EXERCISE ANY SUCH RIGHT OF SETOFF WITHOUT THE PRIOR
CONSENT OF AGENT OR REQUIRED LENDERS. EACH OF AGENT AND EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AND AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER OR ITS AFFILIATES; PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION. 
THE RIGHTS UNDER THIS SECTION 9.10 ARE IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT AGENT, THE LENDERS, THEIR
AFFILIATES AND THE OTHER LENDERS, MAY HAVE. 


(B) SHARING OF PAYMENTS, ETC.  IF ANY LENDER, DIRECTLY OR THROUGH AN AFFILIATE
OR BRANCH OFFICE THEREOF, OBTAINS ANY PAYMENT OF ANY OBLIGATION OF THE BORROWER
(WHETHER VOLUNTARY OR INVOLUNTARY) OTHER THAN PURSUANT TO SECTION 9.10 OR
ARTICLE X, AND SUCH PAYMENT EXCEEDS THE AMOUNT SUCH LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IF ALL PAYMENTS HAD GONE TO, AND BEEN DISTRIBUTED BY, AGENT
IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS, SUCH LENDER SHALL
PURCHASE FOR CASH FROM OTHER LENDERS SUCH PARTICIPATIONS IN THEIR OBLIGATIONS AS
NECESSARY FOR SUCH LENDER TO SHARE SUCH EXCESS PAYMENT WITH SUCH LENDERS TO
ENSURE SUCH PAYMENT IS APPLIED AS THOUGH IT HAD BEEN RECEIVED BY AGENT AND
APPLIED IN ACCORDANCE WITH THIS AGREEMENT (OR, IF SUCH APPLICATION WOULD THEN BE
AT THE DISCRETION OF THE BORROWER, APPLIED TO REPAY THE OBLIGATIONS IN
ACCORDANCE HEREWITH); PROVIDED, HOWEVER, THAT (A) IF SUCH PAYMENT IS RESCINDED
OR OTHERWISE RECOVERED FROM SUCH LENDER IN WHOLE OR IN PART, SUCH PURCHASE SHALL
BE RESCINDED AND THE PURCHASE PRICE THEREFOR SHALL BE RETURNED TO SUCH LENDER
WITHOUT INTEREST AND (B) SUCH LENDER SHALL, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, BE ABLE TO EXERCISE ALL ITS RIGHTS OF PAYMENT
(INCLUDING THE RIGHT OF SETOFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS
IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.  IF A DEFAULTING LENDER RECEIVES ANY SUCH PAYMENT AS DESCRIBED IN
THE PREVIOUS SENTENCE, SUCH LENDER SHALL TURN OVER SUCH PAYMENTS TO AGENT FOR
APPLICATION IN ACCORDANCE WITH THE TERMS OF SECTION 1.13(A)(II) HEREOF.


SECTION 9.11 COUNTERPARTS; FACSIMILE SIGNATURE.

  This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.


SECTION 9.12 SEVERABILITY.

  The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the




‑38‑


 


legality or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder. 


SECTION 9.13 CAPTIONS.

  The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.


SECTION 9.14 INDEPENDENCE OF PROVISIONS.

  The parties hereto acknowledge that this Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters, and that such limitations, tests and
measurements are cumulative and must each be performed, except as expressly
stated to the contrary in this Agreement.


SECTION 9.15 INTERPRETATION.

  This Agreement is the result of negotiations among and has been reviewed by
counsel to the Borrower, Agent, each Lender and other parties hereto, and is the
product of all parties hereto.  Accordingly, this Agreement and the other Loan
Documents shall not be construed against the Lenders or Agent merely because of
Agent’s or Lenders’ involvement in the preparation of such documents and
agreements.  Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 9.18 and
9.19.


SECTION 9.16 NO THIRD PARTIES BENEFITED.

  This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Lenders, Agent and each other Lender, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.


SECTION 9.17 GOVERNING LAW AND JURISDICTION.


(A) GOVERNING LAW.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT.


(B) SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS; PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT
OF AGENT TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.  THE
PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT) HEREBY
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON‑CONVENIENS, THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
JURISDICTIONS.


(C) SERVICE OF PROCESS.  THE BORROWER HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER
SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF
(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE
BORROWER SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE
EFFECTIVE, AS PROVIDED THEREIN).  THE BORROWER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH




‑39‑


 


action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(D) NON‑EXCLUSIVE JURISDICTION.  NOTHING CONTAINED IN THIS SECTION 9.17 SHALL
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.


SECTION 9.18 WAIVER OF JURY TRIAL.

  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.


SECTION 9.19 ENTIRE AGREEMENT; RELEASE; SURVIVAL.


(A) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING THE BORROWER AND ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT OTHER THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT
SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).


(B) EXECUTION OF THIS AGREEMENT BY THE BORROWER CONSTITUTES A FULL, COMPLETE AND
IRREVOCABLE RELEASE OF ANY AND ALL CLAIMS WHICH THE BORROWER MAY HAVE AT LAW OR
IN EQUITY IN RESPECT OF ALL PRIOR DISCUSSIONS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  IN NO EVENT SHALL ANY INDEMNITEE BE LIABLE ON ANY THEORY OF
LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED SAVINGS).  THE BORROWER
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


(C) (I) ANY INDEMNIFICATION OR OTHER PROTECTION PROVIDED TO ANY INDEMNITEE
PURSUANT TO THIS SECTION 9.19, SECTIONS 9.5 (COSTS AND EXPENSES) AND 9.6
(INDEMNITY) AND ARTICLES VIII (AGENT) AND X (TAXES, YIELD PROTECTION AND
ILLEGALITY) AND (II) SOLELY FOR THE TWO (2) YEAR TIME PERIOD SPECIFIED THEREIN,
THE PROVISIONS OF SECTION 9.9 OF THIS AGREEMENT, INURE TO THE BENEFIT OF ANY
PERSON THAT AT ANY TIME HELD A RIGHT THEREUNDER (AS AN INDEMNITEE OR OTHERWISE)
AND, THEREAFTER, ITS SUCCESSORS AND PERMITTED ASSIGNS. 


SECTION 9.20 PATRIOT ACT.

  Each Lender that is subject to the Patriot Act hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.




‑40‑


 


Section 9.21 Replacement of Lender.

  Within forty‑five days after: (i) receipt by the Borrower of written notice
and demand from any Lender that is not Agent or an Affiliate of Agent (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 and/or 10.4; or (ii) any failure by any Lender (other than Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such defaulting or
non‑consenting Lender, as the case may be) of the Borrower’s intention to
obtain, at the Borrower’s expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender (or such defaulting or non‑consenting Lender, as the
case may be), which Replacement Lender shall be reasonably satisfactory to
Agent.  In the event the Borrower obtains a Replacement Lender within forty‑five
(45) days following notice of its intention to do so, the Affected Lender (or
defaulting or non‑consenting Lender, as the case may be) shall sell and assign
its Loans and Commitments to such Replacement Lender, at par, provided that the
Borrower has reimbursed such Affected Lender for its increased costs for which
it is entitled to reimbursement under this Agreement through the date of such
sale and assignment.  In the event that a replaced Lender does not execute an
Assignment pursuant to Section 9.8 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 9.21
and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section 9.21, the Borrower shall be entitled (but
not obligated) to execute such an Assignment on behalf of such replaced Lender,
and any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.21 and Section 9.8. 
Notwithstanding the foregoing, with respect to a Lender that is a Defaulting
Lender, the Borrower or Agent may obtain a Replacement Lender and execute an
Assignment on behalf of such Defaulting Lender at any time and without prior
notice to such Defaulting Lender and cause its Loans and Commitments to be sold
and assigned at par.  Upon any such assignment and payment and compliance with
the other provisions of Section 9.8, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such replaced
Lender to indemnification hereunder shall survive.


SECTION 9.22 [RESERVED]


SECTION 9.23 CREDITOR‑DEBTOR RELATIONSHIP.  THE RELATIONSHIP BETWEEN AGENT AND
EACH LENDER, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER HAND, IS SOLELY
THAT OF CREDITOR AND DEBTOR.  NO LENDER OR AGENT HAS ANY FIDUCIARY RELATIONSHIP
OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH, AND THERE IS NO
AGENCY, TENANCY OR JOINT VENTURE RELATIONSHIP BETWEEN THE AGENT AND THE LENDERS
AND THE BORROWER BY VIRTUE OF, ANY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED
THEREIN.


SECTION 9.24 ACTIONS IN CONCERT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, EACH LENDER HEREBY AGREES WITH EACH OTHER LENDER THAT NO LENDER
SHALL TAKE ANY ACTION TO PROTECT OR ENFORCE ITS RIGHTS AGAINST THE BORROWER
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING EXERCISING
ANY RIGHTS OF SETOFF) WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF AGENT
OR REQUIRED LENDERS, IT BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO
PROTECT OR ENFORCE RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE TAKEN IN CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF AGENT OR
REQUIRED LENDERS.


SECTION 9.25 [RESERVED]


SECTION 9.26 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY LOAN DOCUMENT OR
IN ANY OTHER AGREEMENT, ARRANGEMENT OR UNDERSTANDING AMONG ANY SUCH PARTIES,
EACH PARTY HERETO ACKNOWLEDGES THAT ANY LIABILITY OF ANY EEA FINANCIAL
INSTITUTION ARISING UNDER ANY LOAN DOCUMENT, TO THE EXTENT SUCH LIABILITY IS
UNSECURED, MAY BE



‑41‑


 


subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(A) THE APPLICATION OF ANY WRITE-DOWN AND CONVERSION POWERS BY AN EEA RESOLUTION
AUTHORITY TO ANY SUCH LIABILITIES ARISING HEREUNDER WHICH MAY BE PAYABLE TO IT
BY ANY PARTY HERETO THAT IS AN EEA FINANCIAL INSTITUTION; AND


(B) THE EFFECTS OF ANY BAIL-IN ACTION ON ANY SUCH LIABILITY, INCLUDING, IF
APPLICABLE:

(I) A REDUCTION IN FULL OR IN PART OR CANCELLATION OF ANY SUCH LIABILITY;

(II) A CONVERSION OF ALL, OR A PORTION OF, SUCH LIABILITY INTO SHARES OR OTHER
INSTRUMENTS OF OWNERSHIP IN SUCH EEA FINANCIAL INSTITUTION, ITS PARENT
UNDERTAKING, OR A BRIDGE INSTITUTION THAT MAY BE ISSUED TO IT OR OTHERWISE
CONFERRED ON IT, AND THAT SUCH SHARES OR OTHER INSTRUMENTS OF OWNERSHIP WILL BE
ACCEPTED BY IT IN LIEU OF ANY RIGHTS WITH RESPECT TO ANY SUCH LIABILITY UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; OR

(III) THE VARIATION OF THE TERMS OF SUCH LIABILITY IN CONNECTION WITH THE
EXERCISE OF THE WRITE-DOWN AND CONVERSION POWERS OF ANY EEA RESOLUTION
AUTHORITY.


ARTICLE X
TAXES, YIELD PROTECTION AND ILLEGALITY


SECTION 10.1 TAXES.


(A) PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES. 

(I) ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL TO THE EXTENT PERMITTED BY
APPLICABLE LAWS BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING
FOR ANY TAXES.  IF, HOWEVER, APPLICABLE LAWS REQUIRE THE BORROWER OR AGENT TO
WITHHOLD OR DEDUCT ANY TAX, SUCH TAX SHALL BE WITHHELD OR DEDUCTED IN ACCORDANCE
WITH SUCH LAWS AS DETERMINED BY THE BORROWER OR THE AGENT, AS THE CASE MAY BE,
UPON THE BASIS OF THE INFORMATION AND DOCUMENTATION TO BE DELIVERED PURSUANT TO
SUBSECTION (E) BELOW.

(II) IF THE BORROWER OR THE AGENT SHALL BE REQUIRED BY THE CODE TO WITHHOLD OR
DEDUCT ANY TAXES, INCLUDING BOTH UNITED STATES FEDERAL BACKUP WITHHOLDING AND
WITHHOLDING TAXES, FROM ANY PAYMENT, THEN (A) THE AGENT SHALL WITHHOLD OR MAKE
SUCH DEDUCTIONS AS ARE DETERMINED BY THE AGENT TO BE REQUIRED BASED UPON THE
INFORMATION AND DOCUMENTATION IT HAS RECEIVED PURSUANT TO SUBSECTION (E) BELOW,
(B) THE AGENT SHALL TIMELY PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH THE CODE, AND (C) TO THE
EXTENT THAT THE WITHHOLDING OR DEDUCTION IS MADE ON ACCOUNT OF INDEMNIFIED TAXES
OR OTHER TAXES, THE SUM PAYABLE BY THE BORROWER SHALL BE INCREASED AS NECESSARY
SO THAT AFTER ANY REQUIRED WITHHOLDING OR THE MAKING OF ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN MADE.


(B) PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE PROVISIONS OF
SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.




‑42‑


 


(c) Tax Indemnifications. 

(I) WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) OR (B) ABOVE, THE
BORROWER  SHALL, AND DOES HEREBY, INDEMNIFY THE AGENT AND EACH LENDER, AND SHALL
MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) WITHHELD OR DEDUCTED BY THE BORROWER OR THE AGENT OR PAID BY THE
AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  THE BORROWER  SHALL ALSO, AND
DOES HEREBY, INDEMNIFY THE AGENT, AND SHALL MAKE PAYMENT IN RESPECT THEREOF
WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR ANY AMOUNT WHICH A LENDER FOR ANY
REASON FAILS TO PAY INDEFEASIBLY TO THE AGENT AS REQUIRED BY CLAUSE (II) OF THIS
SUBSECTION.  A CERTIFICATE AS TO THE AMOUNT OF ANY SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE AGENT), OR BY THE
AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

(II) WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) OR (B) ABOVE, EACH LENDER
SHALL, AND DOES HEREBY, INDEMNIFY THE BORROWER AND THE AGENT, AND SHALL MAKE
PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND THEREFOR, AGAINST ANY AND
ALL TAXES AND ANY AND ALL RELATED LOSSES, CLAIMS, LIABILITIES, PENALTIES,
INTEREST AND EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE BORROWER OR THE AGENT) INCURRED BY OR ASSERTED AGAINST THE
BORROWER OR THE AGENT BY ANY GOVERNMENTAL AUTHORITY AS A RESULT OF THE FAILURE
BY SUCH LENDER TO DELIVER, OR AS A RESULT OF THE INACCURACY, INADEQUACY OR
DEFICIENCY OF, ANY DOCUMENTATION REQUIRED TO BE DELIVERED BY SUCH LENDER, TO THE
BORROWER OR THE AGENT PURSUANT TO SUBSECTION (E).  EACH LENDER HEREBY AUTHORIZES
THE AGENT TO SET OFF AND APPLY ANY AND ALL AMOUNTS AT ANY TIME OWING TO SUCH
LENDER, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY AMOUNT DUE
TO THE AGENT UNDER THIS CLAUSE (II).  THE AGREEMENTS IN THIS CLAUSE (II) SHALL
SURVIVE THE RESIGNATION AND/OR REPLACEMENT OF THE AGENT, ANY ASSIGNMENT OF
RIGHTS BY, OR THE REPLACEMENT OF, A LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL OTHER
OBLIGATIONS.


(D) EVIDENCE OF PAYMENTS.  UPON REQUEST BY THE BORROWER OR THE AGENT, AS THE
CASE MAY BE, AFTER ANY PAYMENT OF TAXES BY THE BORROWER OR THE AGENT TO A
GOVERNMENTAL AUTHORITY AS PROVIDED IN THIS SECTION 10.1, THE BORROWER SHALL 
DELIVER TO THE AGENT OR THE AGENT SHALL DELIVER TO THE BORROWER, AS THE CASE MAY
BE, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF ANY RETURN REQUIRED BY LAWS TO
REPORT SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO
THE BORROWER OR THE AGENT, AS THE CASE MAY BE.


(E) STATUS OF LENDERS; TAX DOCUMENTATION.

(I) EACH LENDER SHALL DELIVER TO THE BORROWER AND TO THE AGENT, AT THE TIME OR
TIMES PRESCRIBED BY APPLICABLE LAWS OR WHEN REASONABLY REQUESTED BY THE BORROWER
OR THE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAWS OR BY THE TAXING AUTHORITIES OF ANY JURISDICTION AND SUCH OTHER
REASONABLY REQUESTED INFORMATION AS WILL PERMIT THE BORROWER OR THE AGENT, AS
THE CASE MAY BE, TO DETERMINE (A) WHETHER OR NOT PAYMENTS MADE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT ARE SUBJECT TO TAXES, (B) IF APPLICABLE, THE
REQUIRED RATE OF WITHHOLDING OR DEDUCTION, AND (C) SUCH LENDER’S ENTITLEMENT TO
ANY AVAILABLE EXEMPTION FROM, OR REDUCTION OF, APPLICABLE TAXES IN RESPECT OF
ALL PAYMENTS TO BE MADE TO SUCH LENDER BY THE BORROWER PURSUANT TO THIS
AGREEMENT OR OTHERWISE TO ESTABLISH SUCH LENDER’S STATUS FOR WITHHOLDING TAX
PURPOSES IN THE APPLICABLE JURISDICTION.




‑43‑


 


(II) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE BORROWER IS
RESIDENT FOR TAX PURPOSES IN THE UNITED STATES,

(1) ANY LENDER THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION
7701(A)(30) OF THE CODE SHALL DELIVER TO THE BORROWER AND THE AGENT EXECUTED
ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-9 OR SUCH OTHER DOCUMENTATION OR
INFORMATION PRESCRIBED BY APPLICABLE LAWS OR REASONABLY REQUESTED BY THE
BORROWER OR THE AGENT AS WILL ENABLE THE BORROWER OR THE AGENT, AS THE CASE MAY
BE, TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS; AND

(2) EACH FOREIGN LENDER THAT IS ENTITLED UNDER THE CODE OR ANY APPLICABLE TREATY
TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER AND THE
AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR
PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS
AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE REQUEST OF THE BORROWER OR
THE AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO),
WHICHEVER OF THE FOLLOWING IS APPLICABLE:

(A) EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY,

(B) EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(C) EXECUTED ORIGINALS OF INTERNAL REVENUE SERVICE FORM W-8IMY AND ALL REQUIRED
SUPPORTING DOCUMENTATION,

(D) IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR
PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE TO THE
EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF THE BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y)
EXECUTED ORIGINALS OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(E) EXECUTED ORIGINALS OF ANY OTHER FORM PRESCRIBED BY APPLICABLE LAWS AS A
BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAWS TO PERMIT THE BORROWER OR THE AGENT TO DETERMINE
THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

(III) EACH LENDER SHALL PROMPTLY (A) NOTIFY THE BORROWER AND THE AGENT OF ANY
CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED
EXEMPTION OR REDUCTION, AND (B) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY
DISADVANTAGEOUS TO IT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, AND AS MAY BE
REASONABLY NECESSARY (INCLUDING THE RE-DESIGNATION OF ITS LENDING OFFICE) TO
AVOID ANY REQUIREMENT OF APPLICABLE LAWS OF ANY JURISDICTION THAT THE BORROWER
OR THE AGENT MAKE ANY WITHHOLDING OR DEDUCTION FOR TAXES FROM AMOUNTS PAYABLE TO
SUCH LENDER.


(F) TREATMENT OF CERTAIN REFUNDS.  UNLESS REQUIRED BY APPLICABLE LAWS, AT NO
TIME SHALL THE AGENT HAVE ANY OBLIGATION TO FILE FOR OR OTHERWISE PURSUE ON
BEHALF OF A LENDER, OR HAVE ANY




‑44‑


 


obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender, as the case may be.  If the Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority.  This subsection shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.


SECTION 10.2 ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND ANY
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER THROUGH THE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE OR
CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO EURODOLLAR RATE
LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE AGENT AND THE BORROWER
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON
RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, UPON DEMAND FROM SUCH LENDER (WITH A
COPY TO THE AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE LOANS
OF SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE
LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO
MAINTAIN SUCH EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION,
THE BORROWER SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR
CONVERTED.


SECTION 10.3 INCREASED COSTS AND REDUCTION OF RETURN.


(A) INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY
LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER
(EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE;

(II) SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS
AGREEMENT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED
TAXES OR OTHER TAXES COVERED BY SECTION 10.1 AND THE IMPOSITION OF, OR ANY
CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

(III) IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION,
COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS MADE BY SUCH
LENDER;

AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST TO SUCH
LENDER OF MAKING OR MAINTAINING ANY EURODOLLAR RATE LOAN (OR OF MAINTAINING ITS
OBLIGATION TO MAKE ANY SUCH LOAN), OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED
OR RECEIVABLE BY SUCH LENDER HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR ANY
OTHER



‑45‑


 


amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender, as the case
may be, for such additional costs incurred or reduction suffered.


(B) CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW
AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL OR LIQUIDITY REQUIREMENTS HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR
ON THE CAPITAL OR LIQUIDITY OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY OR LIQUIDITY), THEN FROM TIME TO TIME
THE BORROWER WILL PAY TO SUCH LENDER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR
ANY SUCH REDUCTION SUFFERED.


(C) CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND
DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D) DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND
COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER, AS
THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).


SECTION 10.4 FUNDING LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO THE
AGENT) FROM TIME TO TIME, THE BORROWER SHALL PROMPTLY COMPENSATE SUCH LENDER FOR
AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE INCURRED BY IT AS A
RESULT OF:


(A) ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER THAN A
BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION, OR
OTHERWISE) ;


(B) ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE OF SUCH
LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN OTHER
THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWER; OR


(C) ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF
THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT
TO SECTION 9.21;


INCLUDING ANY LOSS OF ANTICIPATED PROFITS AND ANY LOSS OR EXPENSE ARISING FROM
THE LIQUIDATION OR REEMPLOYMENT OF FUNDS OBTAINED BY IT TO MAINTAIN SUCH LOAN OR
FROM FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE
OBTAINED.  THE BORROWER SHALL ALSO PAY ANY CUSTOMARY ADMINISTRATIVE FEES CHARGED
BY SUCH LENDER IN CONNECTION WITH THE FOREGOING.




‑46‑


 



FOR PURPOSES OF CALCULATING AMOUNTS PAYABLE BY THE BORROWER TO THE LENDERS UNDER
THIS SECTION 10.4, EACH LENDER SHALL BE DEEMED TO HAVE FUNDED EACH EURODOLLAR
RATE LOAN MADE BY IT AT THE EURODOLLAR RATE USED IN DETERMINING THE EURODOLLAR
RATE FOR SUCH LOAN BY A MATCHING DEPOSIT OR OTHER BORROWING IN THE LONDON
INTERBANK EURODOLLAR MARKET FOR A COMPARABLE AMOUNT AND FOR A COMPARABLE PERIOD,
WHETHER OR NOT SUCH EURODOLLAR RATE LOAN WAS IN FACT SO FUNDED.


SECTION 10.5 INABILITY TO DETERMINE RATES.  IF IN CONNECTION WITH ANY REQUEST
FOR A EURODOLLAR RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A)
THE AGENT DETERMINES THAT (I) DOLLAR DEPOSITS ARE NOT BEING OFFERED TO BANKS IN
THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE AMOUNT AND INTEREST
PERIOD OF SUCH EURODOLLAR RATE LOAN OR (II) ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH
RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR (B) THE REQUIRED LENDERS
DETERMINE THAT FOR ANY REASON THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST
PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF FUNDING SUCH LOAN, THE AGENT WILL
PROMPTLY SO NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, (X) THE OBLIGATION
OF THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED (TO
THE EXTENT OF THE AFFECTED EURODOLLAR RATE LOANS OR INTEREST PERIODS), AND (Y)
IN THE EVENT OF A DETERMINATION DESCRIBED IN THE PRECEDING SENTENCE WITH RESPECT
TO THE EURODOLLAR RATE COMPONENT OF THE BASE RATE, THE UTILIZATION OF THE
EURODOLLAR RATE COMPONENT IN DETERMINE THE BASE RATE SHALL BE SUSPENDED, IN EACH
CASE UNTIL THE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH
NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS (TO THE EXTENT OF THE AFFECTED EURODOLLAR RATE LOANS OR INTEREST PERIODS)
OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A REQUEST
FOR A BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN.


SECTION 10.6 CERTIFICATES OF LENDERS.  ANY LENDER CLAIMING REIMBURSEMENT OR
COMPENSATION PURSUANT TO THIS ARTICLE X SHALL DELIVER TO THE BORROWER (WITH A
COPY TO AGENT) A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE AMOUNT
PAYABLE TO SUCH LENDER HEREUNDER AND SUCH CERTIFICATE SHALL BE CONCLUSIVE AND
BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST ERROR.


ARTICLE XI
DEFINITIONS


SECTION 11.1 DEFINED TERMS.  THE FOLLOWING TERMS ARE DEFINED IN THE SECTIONS OR
SUBSECTIONS REFERENCED OPPOSITE SUCH TERMS:

“Affected Lender”9.21
“Agent Report”8.5(c)
“Audited Annual Financial Statements”4.1(a)
“Bank of America”Preamble
“Borrower”Preamble
“Borrower Materials”9.9(e)
“Event of Default”7.1
“FCPA”2.1(f)
“Fee Letter”1.9(a))
“Indemnified Matters”9.6
“Indemnitees”9.6
“Lender”Preamble
“Loan” or “Loans”1.1(a)
“Maximum Lawful Rate”1.3(d)
“MNPI”9.9(a)
“Platform”9.9(e)




‑47‑


 



“Register”9.8(c)
“Replacement Lender”9.21
“SPC”9.8(g)
“Tax Returns”3.10
“Unaudited Quarterly Financial Statements”4.1(b)
 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Administrative Questionnaire” means an administrative questionnaire to be
completed by each Lender in form and substance acceptable to the Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person.  Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of the Borrower or of any
Subsidiary thereof solely by reason of the provisions of the Loan Documents.

“Agent” means Bank of America in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent.

“Agent’s Office” means the Agent’s address set forth on the Agent’s signature
page hereto and, as appropriate, the account of the Agent set forth on the
Agent’s signature page hereto, or such other address or account as the Agent may
from time to time notify to the Borrower and the Lenders.

“Aggregate Commitment” means the combined Commitments of the Lenders, which
shall initially be in the amount of $150,000,000, as such amount may be (i)
reduced from time to time pursuant to this Agreement and (ii) increased pursuant
to Section 1.12 hereof. 

“Applicable Margin” means (i) at any time that the aggregate outstanding
principal amount of the Loans is less than 50% of the Aggregate Commitment at
such time, (a) in the case of Base Rate Loans, 0.50% per annum and (b) in the
case of Eurodollar Rate Loans, 1.50% per annum or (ii) at any time that the
aggregate outstanding principal amount of the Loans is equal to or greater than
50% of the Aggregate Commitment at such time, (a) in the case of Base Rate
Loans, 0.375% per annum and (b) in the case of Eurodollar Rate Loans, 1.375% per
annum.

“Applicable Percentage” means in respect of the Commitments and Loans, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Commitment represented by such Lender’s
Commitment at such time.  If the commitment of each Lender to make Loans has
been terminated pursuant to Section 7.2, or if the Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Loans shall be
determined based on the percentage of the outstanding Loans represented by the
Loans of such Lender at such time.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.




‑48‑


 


“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.8(b)), and accepted by the Agent, in substantially the
form of Exhibit 11.1(a) or any other form approved by the Agent.

“Availability Period” shall mean the period commencing on the date hereof and
ending on the Maturity Date.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for an Interest Period of one month
plus 1.00%, subject to the interest rate floors set forth therein.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I
hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any Eurodollar Rate Loan, a day on which
dealings are carried on in the London interbank market.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.




‑49‑


 


“Capital Lease Obligations” means all monetary obligations of the Borrower and
its Subsidiaries under any Capital Leases.

“Cash Equivalents” means (a) any readily‑marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily‑marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A‑1” from S&P or at least “P‑1” from Moody’s, (c) any commercial
paper rated at least “A‑1” by S&P or “P‑1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar‑denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i)  has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 365 days.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Section 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50%, or
more, of the Stock of the Borrower having the right to vote for the election of
members of the Board of Directors of the Borrower, or (b) a majority of the
members of the Board of Directors of the Borrower do not constitute Continuing
Directors.

“Closing Date” means September 1, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 1.1(a) at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 1.1 under the
caption “Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.




‑50‑


 


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated EBITDAR” means, for the applicable period of measurement, the
total (without duplication) of (i) the net income (or loss) of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, but
excluding: (a) the income (or loss) of any Person which is not a Subsidiary of
the Borrower, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries in cash
by such Person during such period and the payment of dividends or similar
distributions by that Person is not at the time prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person; (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with The Borrower or any of
its Subsidiaries or on which such Person’s assets are acquired by the Borrower
or any of its Subsidiaries; (c) the proceeds of any life insurance policy; (d)
gains or losses from the sale, exchange, transfer or other disposition of
Property or assets not in the Ordinary Course of Business of the Borrower and
its Subsidiaries, and related tax effects in accordance with GAAP; (e) any other
extraordinary gains or losses of the Borrower or its Subsidiaries, and related
tax effects in accordance with GAAP; plus (i) all amounts deducted in
calculating net income (or loss) for depreciation or amortization for such
period; plus (ii) interest expense deducted (and minus interest income included)
in calculating net income (or loss) for such period; plus (iii) all taxes on or
measured by income to the extent deducted in calculating net income (or loss)
for such period; plus (iv) consolidated rental expenses of the Borrower and its
consolidated Subsidiaries for such period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
consolidated Subsidiaries, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
consolidated Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its consolidated
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take‑or‑pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director of the Borrower, if such other director’s nomination for
election to the Board of Directors of the Borrower is recommended by a majority
of the then Continuing Directors or by a Permitted Holder.




‑51‑


 


“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Defaulting Lender” means, subject to Section 1.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower and the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
1.13(b)) as of the date established therefor by the Agent in a written notice of
such determination, which shall be delivered by the Agent to the Borrower and
each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.




‑52‑


 


“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person meeting the requirements of Section
9.8(b)(iii), (v) and (vi).

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
the Borrower or any Subsidiary of the Borrower as a result of, or related to,
any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by the Borrower or any Subsidiary
of the Borrower, whether on, prior or after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(i)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(ii)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;




‑53‑


 


provided that:  (A) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided further that, to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and (B) if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
10.1(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 9.21), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 10.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 10.1(a).

“Family Member”: with respect to any individual, the spouse and lineal
descendants (including children and grandchildren by adoption) of such
individual, the spouses of each such lineal descendants, and the lineal
descendants of such Persons.

“Family Trusts”: with respect to any individual, any trusts, limited
partnerships or other entities established for the primary benefit of, the
executor or administrator of the estate of, or other legal representative of,
such individual.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on June 30, September 30 and December 31 of each year.




‑54‑


 


“Fiscal Year” means any of the annual accounting periods of the Borrower ending
on March 31 of each year.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) the Borrower’s Consolidated EBITDAR for the period of the four
consecutive Fiscal Quarters most recently ended on or prior to such date to (b)
the sum of (i) Consolidated Interest Charges for such period and (ii)
consolidated rental expenses of the Borrower and its consolidated Subsidiaries
for such period (without duplication of items included in Consolidated Interest
Charges). 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof. 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off‑balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the final scheduled installment payment date for




‑55‑


 


the Term Loans, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends; (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness; and (j) all Contingent Obligations
described in clause (a) of the definition thereof in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each month and the Maturity Date.

“Interest Period” means, with respect to each Eurodollar Rate Loan, the period
commencing on the Business Day such Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice (or as
otherwise provided herein); provided that:


(A)                IF ANY INTEREST PERIOD PERTAINING TO A EURODOLLAR RATE LOAN
WOULD OTHERWISE END ON A DAY WHICH IS NOT A BUSINESS DAY, THAT INTEREST PERIOD
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH, IN
WHICH EVENT SUCH INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS
DAY;


(B)                ANY INTEREST PERIOD PERTAINING TO A EURODOLLAR RATE LOAN THAT
BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE
IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH
INTEREST PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE
END OF SUCH INTEREST PERIOD; AND


(C)                NO INTEREST PERIOD FOR LOANS SHALL EXTEND BEYOND THE MATURITY
DATE.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.




‑56‑


 


“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a Eurodollar Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter and all
documents delivered to Agent and/or any Lender in connection with any of the
foregoing.

“Loan Notice” means a notice given by the Borrower to the Agent pursuant to
Section 1.5 of (a) a Borrowing, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, which shall be
substantially in the form of Exhibit 11.1(b) or such other form as may be
approved by the Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect on, the operations, business,  assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (ii) a material impairment of
the rights and remedies of the Agent or any Lender under any Loan Documents, or
of the ability of the Borrower to perform its obligations under any Loan
Documents to which it is a party; or (iii) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Documents to which it is a party.  Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in material liabilities to the Borrower shall be deemed to have a
Material Adverse Effect.

“Maturity Date” means the earlier to occur of (i) September 1, 2020 and (ii) the
date on which the Aggregate Commitment shall terminate in accordance with the
provisions of this Agreement.

“Moody’s” means Moody’s Investor Services, Inc.




‑57‑


 


“Multiemployer Plan”:  a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“NOI” means with respect to any Property for any period of time, the amount
obtained by subtracting Operating Expenses for such Property for such period
from Operating Revenue for such Property for such period.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(c) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Loans made to the Borrower by
such Lender and “Notes” means all such Notes.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 11.1(d) or such other form
as may be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to any
Lender, Agent or any other Person required to be indemnified, that arises under
any Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Expenses” means with respect to any Property for any period of time,
the total of all expenses actually paid or payable, computed on a cash
accounting basis consistent with prior practice, of whatever kind relating to
the operation, maintenance and management of the Property.

“Operating Revenue” means with respect to any Property for any period of time,
all revenue, computed on a cash accounting basis consistent with prior practice,
derived from the ownership and operation of the Property from whatever source,
including, without limitation, self-storage rental revenue, retail income,
rental equipment commissions and other miscellaneous income derived from such
Property.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.




‑58‑


 


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107‑56, as amended.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Holder”: Edward J. Shoen, Mark V. Shoen and their Family Members, and
their Family Trusts. 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan”:  at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower or a Subsidiary is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
in each case, with respect to the interest rates on the Loans outstanding
hereunder.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by the Borrower.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates. 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment. 




‑59‑


 


“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post‑remedial monitoring and care with respect to any
Hazardous Material.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means at any time (a) so long as Bank of America, N.A.
remains a Lender hereunder and holds at least 20% of the Aggregate Commitment
then in effect, Bank of America, N.A. and (b) (i) Lenders then holding more than
fifty percent (50%) of the sum of the Aggregate Commitment then in effect plus
the aggregate unpaid principal balance of the Loans then outstanding, or (ii) if
the Commitments have been terminated, Lenders holding more than fifty percent
(50%) of the aggregate unpaid principal balance of the Loans then outstanding. 
The Aggregate Commitment and Loans of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Person,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 2.1, the secretary or any assistant secretary of such Person and, solely
for purposes of notices given pursuant to Article I, any other officer or
employee of such Person so designated by any of the foregoing officers in a
notice to the Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between the Borrower and the Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
To the extent requested by the Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Agent, appropriate
authorization documentation, in form and substance satisfactory to the Agent.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“S&P” means Standard & Poor’s, a Division of The McGraw‑Hill Companies, Inc.

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,




‑60‑


 


(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non‑voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unencumbered Property” means, at any time with respect to the Borrower and its
Subsidiaries, Real Estate of the Borrower or any Subsidiary thereof that is not
(i) subject to a Lien or (ii) subject to a covenant restricting the Borrower or
such Subsidiary from giving or permitting a Lien on such Real Estate.

“Unencumbered Property Value” means, at any time, with respect to each
Unencumbered Property of the Borrower and its Subsidiaries, the greater of (a)
the sum of the aggregate cost of acquisition of such Unencumbered Property and
the aggregate cost of improvements to such Unencumbered Property (but excluding
any maintenance costs and maintenance capital expenditures) and (b) the
quotient, the numerator of which is the NOI of such Unencumbered Property for
the twelve consecutive months most recently ended prior to such time, and the
denominator of which is 0.10.

“Unencumbered Property Value Ratio” means, at any time, the ratio of (a) the sum
of the Unencumbered Property Values for all Unencumbered Properties at such time
to (b) Unsecured Debt Commitments.

“United States” and “U.S.” each means the United States of America.

“Unsecured Debt Commitments” means the aggregate principal amount of the
Borrower’s and its Subsidiaries’ unsecured commitments for the borrowing of
money.




‑61‑


 


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 11.2            OTHER INTERPRETIVE PROVISIONS.


(A)                DEFINED TERMS.  UNLESS OTHERWISE SPECIFIED HEREIN OR THEREIN,
ALL TERMS DEFINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL HAVE THE
DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO. THE MEANINGS OF DEFINED TERMS SHALL BE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.  TERMS
(INCLUDING UNCAPITALIZED TERMS) NOT OTHERWISE DEFINED HEREIN AND THAT ARE
DEFINED IN THE UCC SHALL HAVE THE MEANINGS THEREIN DESCRIBED.


(B)                THE AGREEMENT.  THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL REFER TO THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT; AND
SUBSECTION, SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENTS UNLESS OTHERWISE SPECIFIED. 


(C)                CERTAIN COMMON TERMS.  THE TERM “DOCUMENTS” INCLUDES ANY AND
ALL INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, INDENTURES, NOTICES AND
OTHER WRITINGS, HOWEVER EVIDENCED.  THE TERM “INCLUDING” IS NOT LIMITING AND
MEANS “INCLUDING WITHOUT LIMITATION.”


(D)                PERFORMANCE; TIME.  WHENEVER ANY PERFORMANCE OBLIGATION
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (OTHER THAN A PAYMENT OBLIGATION)
SHALL BE STATED TO BE DUE OR REQUIRED TO BE SATISFIED ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PERFORMANCE SHALL BE MADE OR SATISFIED ON THE NEXT SUCCEEDING
BUSINESS DAY.  IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.” IF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT REFERS
TO ANY ACTION TAKEN OR TO BE TAKEN BY ANY PERSON, OR WHICH SUCH PERSON IS
PROHIBITED FROM TAKING, SUCH PROVISION SHALL BE INTERPRETED TO ENCOMPASS ANY AND
ALL MEANS, DIRECT OR INDIRECT, OF TAKING, OR NOT TAKING, SUCH ACTION.


(E)                CONTRACTS.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN
ANY OTHER LOAN DOCUMENT, REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS, INCLUDING THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SHALL BE
DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS, THERETO, RESTATEMENTS AND
SUBSTITUTIONS THEREOF AND OTHER MODIFICATIONS AND SUPPLEMENTS THERETO WHICH ARE
IN EFFECT FROM TIME TO TIME, BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND OTHER
MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT.


(F)                 LAWS.  REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE
CONSTRUED AS INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS RELATED THERETO
OR CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING THE STATUTE
OR REGULATION.


SECTION 11.3            ACCOUNTING TERMS AND PRINCIPLES.  ALL ACCOUNTING
DETERMINATIONS REQUIRED TO BE MADE PURSUANT HERETO SHALL, UNLESS EXPRESSLY
OTHERWISE PROVIDED HEREIN, BE MADE IN ACCORDANCE WITH GAAP.  NO CHANGE IN THE
ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF ANY FINANCIAL STATEMENT
HEREAFTER ADOPTED BY THE BORROWER SHALL BE GIVEN EFFECT FOR PURPOSES OF
MEASURING COMPLIANCE WITH ANY PROVISION OF ARTICLE V OR VI UNLESS AGENT AND THE
REQUIRED LENDERS AGREE TO MODIFY SUCH PROVISIONS TO REFLECT SUCH CHANGES IN GAAP
AND, UNLESS SUCH PROVISIONS ARE MODIFIED, ALL FINANCIAL STATEMENTS, COMPLIANCE
CERTIFICATES AND SIMILAR DOCUMENTS PROVIDED HEREUNDER SHALL BE PROVIDED TOGETHER



‑62‑


 


with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article V and Article VI shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Borrower or any Subsidiary of the Borrower
at “fair value.”  A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.


SECTION 11.4            PAYMENTS. AGENT MAY SET UP STANDARDS AND PROCEDURES TO
DETERMINE OR REDETERMINE THE EQUIVALENT IN DOLLARS OF ANY AMOUNT EXPRESSED IN
ANY CURRENCY OTHER THAN DOLLARS AND OTHERWISE MAY, BUT SHALL NOT BE OBLIGATED
TO, RELY ON ANY DETERMINATION MADE BY THE BORROWER.  ANY SUCH DETERMINATION OR
REDETERMINATION BY AGENT SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.  NO DETERMINATION OR REDETERMINATION BY ANY LENDER OR THE
BORROWER AND NO OTHER CURRENCY CONVERSION SHALL CHANGE OR RELEASE ANY OBLIGATION
OF THE BORROWER OR OF ANY LENDER (OTHER THAN AGENT AND ITS RELATED PERSONS)
UNDER ANY LOAN DOCUMENT, EACH OF WHICH AGREES TO PAY SEPARATELY FOR ANY
SHORTFALL REMAINING AFTER ANY CONVERSION AND PAYMENT OF THE AMOUNT AS
CONVERTED.  AGENT MAY ROUND UP OR DOWN, AND MAY SET UP APPROPRIATE MECHANISMS TO
ROUND UP OR DOWN, ANY AMOUNT HEREUNDER TO NEAREST HIGHER OR LOWER AMOUNTS AND
MAY DETERMINE REASONABLE DE MINIMIS PAYMENT THRESHOLDS.

 

[Signature Pages Follow.]






‑63‑



 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

BORROWER:

AMERCO

By:
Name:
Title:

 

Address for notices:

 

5555 Kietzke Lane, Suite 100

Reno, NV  89511

Attn: 

Facsimile: 

 

Address for wire transfers:

 

JPM Chase

ABA#

 

Acct. Name:

Account #:

 








 


BANK OF AMERICA, N.A., as Agent

By:
Name: 
Title: 

 

 

Bank of America Merrill Lynch

 

901 Main Street, 10th Fl.

Dallas, TX 75202

email:

 

with a copy to:

 

 

Wholesale Credit Admin. Assoc.

Bank of America Merrill Lynch

Bank of America, N.A.

901 Main Street, 10th Fl.

Dallas, TX 75202

email:

 

and

 

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, NC  28202

Attn: 

Facsimile: 

 

Address for payments:

 

Bank of America N.A.

New York, NY

Aba #

Acct #

Attn:

Ref:

 








 


BANK OF AMERICA, N.A., as a Lender

By:
Name: 
Title: 

 

Address for notices:

 

 

Bank of America Merrill Lynch

 

901 Main Street, 10th Fl.

Dallas, TX 75202

email:

 

with a copy to:

 

 

Wholesale Credit Admin. Assoc.

Bank of America Merrill Lynch

Bank of America, N.A.

901 Main Street, 10th Fl.

Dallas, TX 75202

email:

 

and

 

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, NC  28202

Attn: 

Facsimile: 

 

Address for payments:

 

Bank of America N.A.

New York, NY

Aba #

Acct #

Attn:

Ref:








 


Schedule 1.1

Commitments

Bank of America, N.A.$150,000,000




 



 


EXHIBITS TO

CREDIT AGREEMENT

 

 

EXHIBITS

 

Exhibit 4.2(b)Form of Compliance Certificate
Exhibit 11.1(a)Form of Assignment
Exhibit 11.1(b)Form of Loan Notice
Exhibit 11.1(c)Form of Note
Exhibit 11.1(d)Form of Notice of Loan Prepayment
 






 



 


EXHIBIT 4.2(b)

TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

 

Date: [_____ __, 20__]

 

This Compliance Certificate (this “Certificate”) is given by AMERCO, a Nevada
corporation, (the “Borrower”), pursuant to subsection 4.2(b) of that certain
Credit Agreement, dated as of September 1, 2017 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
Bank of America, N.A., as agent to the Lenders (in such capacity, “Agent”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.  This
Certificate is subject to the confidentiality requirements of § 9.9 of the
Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent and Lenders, on behalf of the Borrower, that:

 

 a.               The Fixed Charge Coverage Ratio, as of the last day of the
    fiscal year or fiscal quarter corresponding to the financial statements with
    which this Certificate is being delivered, is [_____] to 1.00;

 

 b.              Exhibit A hereto is a correct calculation of the Fixed Charge
    Coverage Ratio;
     
 c.               The Unencumbered Property Value Ratio, as of the last day of
    the fiscal year or fiscal quarter corresponding to the financial statements
    with which this Certificate is being delivered, is [_____] to 1.00; and

 

 d.              Exhibit B hereto is a correct calculation of the Unencumbered
    Property Value Ratio.

 

 

AMERCO

 

By:___________________________

Name:

Title:




 


 


Exhibit A

Fixed Charge Coverage Ratio Calculation

 

(a)  Borrower’s Consolidated EBITDAR for last four consecutive Fiscal Quarters:

(i) the net income (or loss) of Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP$______________

(ii) minus the income (or loss) of any Person which is not a Subsidiary of
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries in cash by such Person
during
such period and the payment of dividends or similar distributions by that Person
is not at the time prohibited by operation of the terms of its charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person$______________

(iii) minus the income (or loss) of any Person accrued prior to the date it
becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower of any of
its
Subsidiaries or on which such Person’s assets are acquired by Borrower
or any of its Subsidiaries$______________

(iv) minus the proceeds of any life insurance policy$______________

(iv) minus gains or losses from the sale, exchange, transfer or other
disposition
of Property or assets not in the Ordinary Course of Business of Borrower and its
Subsidiaries, and related tax effects in accordance with GAAP$______________

(v) minus any other extraordinary gains or losses of Borrower or its
Subsidiaries,
and related tax effects in accordance with GAAP$______________

(vi) plus all amounts deducted in calculating net income (or loss) for
depreciation
or amortization for such period$______________

(vii) plus interest expense deducted (and minus interest income included)
in calculating net income (or loss) for such period$______________

(viii) plus all taxes on or measured by income to the extent deducted in
calculating net income (or loss) for such period$______________

(ix) plus consolidated rental expenses of the Borrower and its consolidated
Subsidiaries for such period$______________

Borrower’s Consolidated EBITDAR for last four consecutive Fiscal Quarters:
$______________

(b)  Consolidated Interest Charges for such period:

(i)  all interest, premium payments, debt discount, fees, charges and related
expenses of the Borrower and its consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest
in accordance with GAAP $______________

(ii) plus the portion of rent expense of the Borrower and its consolidated
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP$______________

Consolidated Interest Charges for such period:$______________

(c)  consolidated rental expenses of the Borrower and its consolidated
Subsidiaries for
such period (without duplication of items included in Consolidated Interest
Charges)$______________

(d)  (b) + (c)$______________

(e)  Fixed Charge Coverage Ratio: Ratio of (a) to (d)       ___ to ___

(f)  Fixed Charge Coverage Ratio requirement (or Trigger Event)not less than 2.5
to 1.0

(g)  Interest Coverage Ratio not to be less than the requirement:        
Compliant:   ___ yes  ___ no




 


 


Exhibit B

Unencumbered Property Value Ratio Calculation

 

(a) the sum of the Unencumbered Property Values for

all Unencumbered Properties as of the date hereof             $______________

 

(b) the aggregate principal amount of the Borrower’s

and its Subsidiaries’ unsecured commitments for

the borrowing of money as of the date hereof             $______________

 

(c) Unencumbered Property Value Ratio: the ratio of (a) to (b)     ________ to
________

 

(d) Unencumbered Property Value Ratio requirement    not less than 2.0 to 1.0

 

(e) Unencumbered Property Value Ratio not to be less than
requirement:Compliant:___yes  ___no

 

 

 






 



 


EXHIBIT 11.1(a)

TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT

 

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount and equal to the percentage
interest identified below of all the outstanding rights and obligations under
the facility identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.Assignor:______________________________

 

2.Assignee:______________________________[1]

 

3.Borrower:AMERCO

 

4.Agent: Bank of America, N.A., as the agent under the Credit Agreement

 

5.Credit Agreement:Credit Agreement dated as of September 1, 2017, by and among
the Borrower, the Lenders from time to time party thereto and Agent

 

 




 


 


 

6.Assigned Interest:

 

 

 

Facility

Assigned

Aggregate

Amount of

Commitment

/Loans

for all Lenders

Amount of

Commitment/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans

 

 

CUSIP

Number

 

 

 

 

 

Loans / Commitment

$______________

$_________

___________%

 

 

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[SIGNATURES FOLLOW]




 


 


The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By: _____________________________

Name:

Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By: _____________________________

Name:

Title:

 

 

 

[Consented to and][2] Accepted:

 

BANK OF AMERICA, N.A., as

  Agent

 

By: _________________________________

      Name:

      Title:

 

[Consented to:][3]

 

AMERCO

 

By: _________________________________

      Name:

      Title:




 


 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.8(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.8(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 4.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.




 


 


3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 






 



 


EXHIBIT 11.1(b)

TO

CREDIT AGREEMENT

 

FORM OF LOAN NOTICE

 

 

TO:Bank of America, N.A., as Agent

 

RE:Credit Agreement dated as of September 1, 2017 (the “Credit Agreement”;
capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement), among AMERCO (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as agent to the Lenders (in such capacity, “Agent”)

 

DATE:[Date]

 

 

 

The undersigned hereby requests (select one):

 

[ ] A Borrowing of Loans

 

[ ] A [conversion] or [continuation] of Loans

---

1.On   (the “Credit Extension Date”).

 

For a Borrowing:

 

1.In the amount of $.

 

2.Comprised of:[ ] Base Rate Loans  

[ ] Eurodollar Rate Loans

 

4.For Eurodollar Rate Loans:  with an Interest Period of __ months.

 

For a Conversion of Continuation:

 

 1. [ a continuation, on _________, ___, as Eurodollar Rate Loans having an
    Interest Period of _____ months, of Loans in an aggregate outstanding
    principal amount of $___________ having an Interest Period ending on the
    proposed ate for such continuation;]

 

 2. [a conversion, on _________, _____, to Eurodollar Rate Loans having an
    Interest Period of _____ months, of Loans in an aggregate outstanding
    principal amount of $_____________: and]

 

 3. [a conversion, on _________, _____, to Base Rate Loans, of Loans in an
    aggregate outstanding principal amount of $______________.]

 




 


 


The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Credit Extension Date:

 

 i. the representations and warranties set forth in Article III of the Credit
    Agreement and elsewhere in the Loan Documents are true and correct in all
    respects, both before and after giving effect to the proposed borrowing and
    any other Loan to be made on or before the Credit Extension Date, except to
    the extent such as representations and warranties expressly relate to an
    earlier date (in which case such representations and warranties were true
    and correct in all respects as of such earlier date);

 

 ii. no Default or Event of Default (a) has occurred and is continuing before
     giving effect to the proposed Borrowing and any other Loan to be made on or
     before the Credit Extension Date or (b) would reasonably be expected to
     result after giving effect to the proposed Borrowing and any other loan to
     be made on or before the Credit Extension Date;

 

 iii. the Fixed Charge Coverage Ratio of the Borrower would not be less than 2.5
      to 1.0 after giving pro forma effect to such Loan; and

 

 iv. the Unencumbered Property Value Ratio would not be less than 2.0 after
     giving pro forma effect to such Loan.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

 

AMERCO, as the Borrower

 

 

By:_____________________

Name:

Title:

 






 



 


 

Schedule A

 






 



 


EXHIBIT 11.1(c)

TO

CREDIT AGREEMENT

 

FORM OF NOTE

 

Revolving Credit Note

Reno, Nevada

Agent: BANK OF AMERICA, N.A.

[Date]
Principal Amount: $[________]

 

FOR VALUE RECEIVED, the undersigned, AMERCO, a Nevada corporation (the
“Borrower”), hereby promises to pay to [________] (the “Lender”), the principal
amount set forth above, or, if less, the aggregate unpaid principal amount of
Loans (as defined in the Credit Agreement referred to below) of the Lender to
the Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of Loans
from the date made until such principal amount is paid in full, payable at such
times and at such interest rates as are specified in the Credit Agreement.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to Bank of America, N.A., as
Agent, for the account of the Lender, at the address set forth in the Credit
Agreement, in immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of September 1, 2017 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time and Bank of America, N.A., as agent (the “Agent”). Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of the
Loans by the Lender to the Borrower in an aggregate amount not to exceed at any
time outstanding the principal amount set forth above, the indebtedness of the
Borrower resulting from the Loans being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.17(b) (Submission to Jurisdiction), 9.18 (Waiver of Jury Trial) and 11.2
(Other Interpretive Provisions) thereof.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.










 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officers as of the day and year and at the
place set forth above.

 

BORROWER:

AMERCO

By:
Name: ______________
Title:   ______________

 






 



 


EXHIBIT 11.1(d)

TO

CREDIT AGREEMENT

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

 

TO:Bank of America, N.A., as Agent

 

RE:The Credit Agreement dated as of September 1, 2017 (the “Credit Agreement”;
capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement), among AMERCO (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as agent to the Lenders (in such capacity, “Agent”).

 

DATE:[Date]

 

 

The Borrower hereby notifies the Agent that on _____________ pursuant to the
terms of Section 1.7(a) (Optional Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

[ ] Optional prepayment of Loans in the following amount(s):

 

[ ] Eurodollar Rate Loans: $[4]

Applicable Interest Period:

 

[ ]; Base Rate Loans:  $[5]

 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

Borrower:

 

AMERCO, as the Borrower

 

 

By:_____________________

Name:

Title:

 




 


--------------------------------------------------------------------------------

[1] for assignee, indicate whether a Lender, Affiliate of a Lender, Approved
Fund or none of the foregoing

[2] To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

[3] To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

[4] Any prepayment of Eurodollar Rate Loans shall be in a principal amount of at
least $1,000,000 (or if less, the entire principal amount thereof outstanding).

[5] Any prepayment of Base Rate Loans shall be in a principal amount of at least
$1,000,000 (or if less, the entire principal amount thereof outstanding).